Exhibit 10.1
 
Share Purchase Agreement
 
The Pride Group (QLD) Pty Ltd ACN 086 453 269 (Company)
 
WPCS Australia Pty Ltd ACN 128 426 602 (Buyer)
 
Robert Edwin William Paynter;
 
Peter Stewart McDonald;
 
Nigel Kernick;
 
Mark Stephen Eaton;
 
J.C. Paynter Pty Limited as trustee for the Paynter Family Trust,
 
David Charles Bugler & Katherine Susan Bugler as trustee for the ESF Trust; and
 
Stephen Paul Mullane & Marie Mullane as trustee for the Mullane Family
Trust  (Sellers)
 
 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
 
BACKGROUND
1 
OPERATIVE PART
1 
1
DEFINITIONS AND INTERPRETATION
1
1.1
Definitions
1
1.2
Interpretation
5
1.3
Time of the essence
6
1.4
Sellers bound
6
2
SALE AND PURCHASE OF SHARES
6
2.1
Sale and purchase
6
2.2
Title property and risk
6
2.3
Conditions Precedent
6
2.4
Waiver of Conditions
6
2.5
Failure of Condition Precedent
7
2.6
Termination Prior to Completion
7
3
PAYMENT OF PURCHASE PRICE
7
3.1
Amount of Purchase Price
7
3.2
Payment of Purchase Price
7
3.3
Net tangible asset value adjustment
9
3.4
Escrowed Funds
9
3.5
Conditions Subsequent
10
4
BUYER’S ACCESS TO INFORMATION
10
4.1
Access to information
10
4.2
Access during Business Hours
10
4.3
No diminishing of warranties
10
4.4
Cooperation by staff and representatives
10
4.5
Confidentiality
10
5
CONDUCT OF BUSINESS UP TO COMPLETION
10
5.1
Conduct of business
10
5.2
Prohibitions
11

 

--------------------------------------------------------------------------------


 
5.3
Consents
12
5.4
Other Actions
13
5.5
No Solicitation
13
5.6
Preservation of records
13
5.7
Publicity
13
5.8
Use of name
14
5.9
Employment Agreements
14
5.10
Board of Directors
14
5.11
Financial statements
14
5.12
Elimination of non-business financial obligations
14
5.13
Dividends
14
6
COMPLETION
14
6.1
Date and place for Completion
14
6.2
Obligations of the Sellers on Completion
14
6.3
Obligations of the Buyer on Completion
15
6.4
Directors’ meeting – the Company
16
6.5
Bank authorities and minimum balance
16
6.6
Shareholder loan accounts
16
6.7
Capital and in specie distributions
16
6.8
No debts incurred up to Completion
16
7
WARRANTIES AND REPRESENTATIONS ABOUT THE COMPANY
16
7.1
Material events
17
7.2
Non-budgeted expenditure
17
7.3
Carriage of business
17
7.4
Dividends
17
7.5
Australian Securities & Investments Commission
17
7.6
Third party consents
17
7.7
No winding up
18
7.8
No external administration
18
7.9
Incorporation of the Company
18

 

--------------------------------------------------------------------------------


 
7.10
Authority to carry on business
18
7.11
Board & Shareholder approval
18
7.12
Authority to perform Agreement
18
7.13
Authorised and issued Share capital
18
7.14
Ownership of issued Shares
19
7.15
Share options, warrants, calls and other agreements
19
7.16
Shareholder rights of pre-emption
19
7.17
Shareholder agreements
19
7.18
Company records
19
7.19
Minute Books
19
7.20
Subsidiaries
19
7.21
Financial statements
20
7.22
Records and books of account
21
7.23
Absence of undisclosed liabilities
21
7.24
Taxes
21
7.25
Accounts receivable
22
7.26
Inventory
23
7.27
Fixed Assets
23
7.28
Real property matters
24
7.29
Leases
24
7.30
Intellectual property rights
24
7.31
Insurance policies
25
7.32
Banking and personnel lists
26
7.33
Third party contracts
26
7.34
Compliance with the law
28
7.35
Litigation and disputes
28
7.36
Absence of certain changes or events
29
7.37
Employee benefit plans
30
7.38
Service warranties and service liabilities
31
7.39
Company assets
31

 

--------------------------------------------------------------------------------


 
7.40
Absence of certain commercial practices
31
7.41
Licenses, permits, consents and approvals
32
7.42
Environmental matters
32
7.43
Broker
32
7.44
Related party transactions
33
7.45
Anti-Money Laundering and Counter Terrorism Financing Act
33
7.46
Disclosure
33
7.47
Software Licence Agreements
34
8
WARRANTIES AND REPRESENTATIONS ABOUT THE SELLERS
34
8.1
Shares unencumbered
34
8.2
No Claim on the Company
34
8.3
Standing & solvency
34
8.4
Authority
34
8.5
Third party consents
34
8.6
Litigation
35
8.7
Broker
35
8.8
Anti-Money Laundering and Counter Terrorism Financing Act
35
9
WARRANTIES AND REPRESENTATIONS ABOUT THE BUYER
35
9.1
Incorporation
35
9.2
Authority
35
9.3
Third party consents
36
9.4
Litigation
36
9.5
Broker
36
9.6
Anti-Money Laundering and Counter Terrorism Financing Act
36
10
COMPANY TAXATION
37
10.1
Tax periods beginning before and ending after the Completion Date
37
10.2
Refunds and tax benefits
38
10.3
Cooperation on Tax matters
38
11
INDEMNIFICATION
39
11.1
Sellers’ indemnities
39

 

--------------------------------------------------------------------------------


 
 
   
11.2
Buyer’s indemnities
39
11.3
Limitations
40
11.4
Procedures
40
11.5
Professional indemnity insurance
41
11.6
Taxation of indemnity payments
41
11.7
Stamp Duty Indemnity – Bugler Transaction
41
12
RESTRAINT OF TRADE
41
12.1
Restraint
41
12.2
Area of restraint
42
12.3
Period of restraint
42
12.4
Capacity of restraint
43
12.5
Severability
43
12.6
Exceptions
43
13
CONFIDENTIALITY
43
13.1
Confidentiality and use
43
13.2
Exceptions
44
13.3
Notification of breach
44
13.4
Remedies for breach of confidentiality
44
13.5
Survival of terms
44
14
TRANSFER DUTY AND LEGAL COSTS
44
14.1
Transfer Duty
44
14.2
Legal costs
44
14.3
Goods and Services Tax
44
15
GENERAL
44
15.1
Amendment
44
15.2
No waiver
44
15.3
Entire agreement
44
15.4
Severability
45
15.5
Survival of representations and warranties
45
15.6
Further assurances and good faith
45
 
   
15.7
Specific Performance
45
15.8
Successors and assigns
45
15.9
Privity of contract
45
15.10
Assignment
45
15.11
Notices
46
15.12
Party acting as trustee
46
15.13
Governing law
47
15.14
Counterparts & exchange by fax
47

 

--------------------------------------------------------------------------------


 
SCHEDULE 1 – AGREEMENT DETAILS
48
SCHEDULE 2 – PARTY DETAILS
49
SCHEDULE 3 – COMPANY SHARES
50
SCHEDULE 4 – COMPANY SUBSIDIARIES
51
SCHEDULE 5 – THIRD PARTY CONSENTS
52
SCHEDULE 6 – SPECIAL INCOME IN FINANCIAL STATEMENTS
53
SCHEDULE 7 – COMPANY LIABILITIES
54
SCHEDULE 8 – TAX RETURNS
55
SCHEDULE 9 – ACCOUNTS RECEIVABLE
56
SCHEDULE 10 – INVENTORY
57
SCHEDULE 11 – FIXED ASSETS
58
SCHEDULE 12 – LEASES
59
SCHEDULE 13 – INTELLECTUAL PROPERTY RIGHTS
60
SCHEDULE 14 – INSURANCE POLICIES
61
SCHEDULE 15 – THIRD PARTY CONTRACTS
62
SCHEDULE 16 – LEGAL VIOLATIONS & INFRINGEMENTS
63
SCHEDULE 17 – LITIGATION & DISPUTES
64
SCHEDULE 18 – ACTIONS OUTSIDE ORDINARY COURSE OF BUSINESS
65
SCHEDULE 19 – EMPLOYEE PROGRAMS
66
SCHEDULE 20 – SERVICE WARRANTIES & SERVICE LIABILITIES
67
SCHEDULE 21 – COMPANY ASSETS
70
SCHEDULE 22 – CERTAIN COMMERCIAL PRACTICES
71
SCHEDULE 23 – LICENCES, CONSENTS, PERMITS & APPROVALS
72
SCHEDULE 24 – ENVIRONMENTAL MATTERS
78
SCHEDULE 25 – BROKERS
79
SCHEDULE 26 – RELATED PARTY TRANSACTIONS
80
SCHEDULE 27 – CONDITIONS PRECEDENT
81
SCHEDULE 28– CONDITIONS SUBSEQUENT
83
EXECUTION
 



 

--------------------------------------------------------------------------------


 SHARE PURCHASE AGREEMENT
 
THIS AGREEMENT is made
this                                                                      day of
November2009
 
BETWEEN
THE PRIDE GROUP (QLD) PTY LTD ACN 086 453 269 of 155 Currie Street, Nambour Qld
4560 (the "Company");

 
AND
WPCS AUSTRALIA PTY LTD ACN 128 426 602 care of Mullins Lawyers, Level 21
Riverside Centre, 123 Eagle Street, Brisbane in the State of Queensland, 4000,
Australia (the “Buyer”);

 
AND
THE SHAREHOLDERS DESCRIBED IN SCHEDULE 1 (the “Sellers”)

 
AND
THE DIRECTORS DESCRIBED IN SCHEDULE 2.

 
BACKGROUND
 
(A)  
The Company has issued Share capital of AUSD$227,670.13 comprising of 97,939
fully paid up A Class Ordinary Shares.

 
(B)  
The Sellers are together the holders of the fully paid A Class Ordinary Shares
in the Company, the amount so held by each is detailed next to their respective
names in Schedule 2.

 
(C)  
The Company has the assets and liabilities described in the Financial
Statements.

 
(D)  
Each of the Sellers has agreed to sell the Shares to the Buyer for valuable
consideration with effect on the Completion Date on the terms and conditions set
out in this Agreement.

 
OPERATIVE PART
 
1  
DEFINITIONS AND INTERPRETATION

 
 
1.1  
Definitions

 
 In this Agreement, unless the context otherwise requires:
 
1.1.1  
“A-GAAP” means the Australian generally accepted accounting principles
incorporating all generally accepted Australian measurement standards as
published by the Australian Accounting Standards Board at the date of this
Agreement.

 
1.1.2  
“Agreement” means this Share Purchase Agreement, including the schedules.

 
 
1.1.3  
“AUSD” means Australian currency and Australian dollars and cents.

 
 
1.1.4  
“Balance Sheet” has the meaning set out in Clause 7.21.4.

 
 
1.1.5  
“Balance Sheet Date” has the meaning set out in Clause 7.21.4.

 
 
1.1.6  
“Bank” means each bank where the Company has a bank account.

 
 
1.1.7  
“Basket” has the meaning set out in Clause 11.3.1.

 
 
1.1.8  
“Board” means the board of Directors of the Company.

 
 
1.1.9  
“Bugler Transaction” means the transaction whereby the Company acquired the
business conducted by David Charles Bugler and Katherine Susan Bugler as trustee
for the BSF Trust.

 
1

--------------------------------------------------------------------------------


 
1.1.10  
“Business” means:

 
 
 
(a)
electrical and services provider specialising in government and commercial
sectors; and

 
 
(b)  
any business to be conducted by the Company as at the date of this Agreement.

 
 
1.1.11  
“Business Day” means a day other than a Saturday, Sunday or any day on which
banks are not open for business at the place where Completion occurs.

 
 
1.1.12  
“Business Hours” means from 9.00 am to 5.00 pm on any Business Day.

 
 
1.1.13  
“Business Premises” means 1/40 Wilson Avenue, Woombye Qld 4559.

 
 
1.1.14  
“Buyer Indemnified Parties” has the meaning set out in Clause 11.1.1.

 
 
1.1.15  
 “Claim” means any claim, notice, demand, action, proceeding, litigation,
investigation or judgment whether based in contract, tort, statute or otherwise.

 
 
1.1.16  
“Company” means The Pride Group (Qld) Pty Ltd ACN 086 453 269 and all of its
Subsidiaries.

 
 
1.1.17  
“Company Records” means the original certificate of Incorporation, Constitution,
cheque books, financial and accounting books and records, Common Seal, Register
of Members, Register of Mortgages and Charges, Minute Books, Books of Account,
Documents of Title and all records, documents and papers relating to the
business and property of the Company.

 
 
1.1.18  
“Completion” means the Completion of the sale and purchase of the Shares under
this Agreement on the Completion Date.

 
 
1.1.19  
“Completion Balance Sheet” means the Balance Sheet of the Company on the
Completion Date.

 
 
1.1.20  
“Completion Date” means the date for Completion set out in Schedule 1.

 
 
1.1.21  
“Conditions Precedent” means each of the conditions detailed in Schedule 27.

 
 
1.1.22  
“Conditions Subsequent” means each of the conditions detailed in Schedule 28.

 
 
1.1.23  
“Confidential Information” means the information, forms, business plans,
marketing databases, financial and accounting information, specifications,
processes, statements, formulae, trade secrets, drawings and data (and copies
and extracts made of or from that information and data) concerning:

 
 
(a)  
the operations and dealings of the Company;

 
 
(b)  
the organisation, finance, customers, markets, suppliers, intellectual property
and know-how of the Company;

 
 
(c)  
those operations and transactions of a Party concerning the Company and that
Party's Shareholding in the Company; and

 
 
(d)  
the contents and subject matter of this Agreement;

 
which is not in the public domain, except by the failure of a Party to perform
and observe its covenants and obligations under this Agreement.
 
1.1.24  
“Constitution” means the Constitution of the Company from time to time.

 
 
1.1.25  
“Director” means a Director of the Company from time to time.

 
 
1.1.26  
“DMC” means Dedicated Monitoring Centre Pty Ltd ACN 129 319 473.

 
 
1.1.27  
“Effective Date” means 1 November 2009.

 
2

--------------------------------------------------------------------------------


 
1.1.28  
“Employee Program” means:

 
 
(a)  
all employee share or benefit plans within the meaning of Division 13 of the
Income Tax Assessment Act 1997 (Cth), including, but not limited to multiple
employer welfare arrangements, plans to which more than one unaffiliated
employer contributes, and employee benefit plans (such as foreign or excess
benefit plans) which do not qualify under the aforementioned Division 13; and

 
 
(b)  
all share and stock option plans, bonus or incentive award plans, severance pay
policies or agreements, deferred compensation agreements, supplemental income
arrangements, vacation plans, and all other employee benefit plans, agreements,
and arrangements not described in (A) above.

 
 
1.1.29  
“Employment Agreement” has the meaning set out in Clause 5.9.1.

 
 
1.1.30  
“Environmental Laws” has the meaning set out in Clause 7.42.1(a).

 
 
1.1.31  
“Escrow Agreement” means the agreement between the Company, Buyer and Sellers in
regard to the Escrowed Funds.

 
 
1.1.32  
“Escrowed Funds” has the meaning set out in Clause 3.4.1.

 
 
1.1.33  
“Expenses” has the meaning set out in Clause 11.1.1(d).

 
 
1.1.34  
“Filings” has the meaning set out in Clause 7.41.3.

 
 
1.1.35  
“Financial Statements” has the meaning set out in Clause 7.21.1 prepared
pursuant to the Corporations Act.

 
 
1.1.36  
“Fixed Asset” has the meaning set out in Clause 7.27.1.

 
 
1.1.37  
“Government Body” means:

 
 
(a)  
a government, whether foreign, federal, state, territorial or local;

 
 
(b)  
a department, office or minister of a government;

 
 
(c)  
a commission, commissioner, delegate, instrumentality, agency, board or other
governmental, semi-governmental, judicial, administrative, monetary or fiscal
authority, whether statutory or not; or

 
 
(d)  
any person, body politic or other thing exercising an executive, legislative,
judicial or other governmental function of any country or political subdivision
of any country;

 
 
(e)  
any public authority constituted by or under a law of any country or political
subdivision of any country; and

 
 
(f)  
any person deriving a power directly or indirectly from any other Government
Body.

 
 
1.1.38  
“GST” has the meaning set out in the GST Act.

 
 
1.1.39  
“GST Act” means the A New Tax System (Goods and Services Tax) Act 1999 (Cth).

 
 
1.1.40  
“Income Tax Laws” means the Income Tax Assessment Act 1997 (Cth), Income Tax
Assessment Act 1936 (Cth) and any and all subordinate legislation, rulings,
orders, directions, by-laws and other statutory and administrative instruments
made under them, as amended or replaced from time to time.

 
 
1.1.41  
“Independent Accounting Firm” means an independent accounting firm mutually
appointed by the Sellers and the Buyer, or in the absence of such agreement, by
the president for the time being of the Institute of Chartered Accountants in
Australia.

 
 
1.1.42  
“Intangibles” has the meaning set out in Clause 7.30.2.

 
3

--------------------------------------------------------------------------------


 
1.1.43  
“Legal Proceedings” includes any :

 
 
(a)  
Claims or proceedings brought by any person;

 
 
(b)  
any alternative dispute resolution process (including, without limitation,
mediation, arbitration and expert determination processes); and

 
 
(c)  
actions, assessments, audits, investigations or proceedings by any Government
Body.

 
 
1.1.44  
“Liability” means all actual and/or contingent liabilities, losses, damages,
outgoings, obligations, costs and expenses of whatever description.

 
 
1.1.45  
“Licenses” has the meaning set out in Clause 7.41.1.

 
 
1.1.46  
“Losses” has the meaning set out in Clause 11.1.1(d).

 
 
1.1.47  
“Majority Shareholders” means:

 
 
(a)  
Robert Edwin William Paynter;

 
 
(b)  
Mark Stephen Eaton;

 
 
(c)  
JC Paynter Pty Ltd as trustee for the Paynter Family Trust;

 
 
(d)  
David Charles Bugler and Katherine Susan Bugler as trustee for the ESF Trust;

 
 
(e)  
Stephen Paul Mullane and Marie Mullane as trustee for the Mullane Family Trust.

 
 
1.1.48  
“Material Adverse Effect” has the meaning set out in Clause 7.1.1.

 
 
1.1.49  
“Multi-Employer Plan” means a (pension or non-pension) employee benefit plan to
which more than one employer contributes and which is maintained pursuant to one
or more collective bargaining agreements.

 
 
1.1.50  
“Net Tangible Asset Value” or “NTAV” has the meaning set out in Clause 3.3.1.

 
 
1.1.51  
“New Board” means, upon the retirement of the Retiring Directors and the
appointment of the New Directors under this Agreement, the Board constituted by
the New Directors.

 
 
1.1.52  
"New Directors" means the person or persons described as such in Schedule 2.

 
 
1.1.53  
“Party” means a Party to this Agreement.

 
 
1.1.54  
 “Permitted Dividend” means nil.

 
 
1.1.55  
“Pro Rata Amount” has the meaning set out in Clause 10.1.5(a).

 
 
1.1.56  
“Public Officer” means the Public Officer of the Company registered pursuant to
the Income Tax Laws.

 
 
1.1.57  
“Purchase Price” means the price for the sale and purchase of the Shares
described as such in Schedule 1.

 
 
1.1.58  
“Retiring Director” means each Director described as such in Schedule 2.

 
 
1.1.59  
“Seller Indemnified Parties” has the meaning set out in Clause 11.2.1.

 
 
1.1.60  
“Share Certificate” means a certificate issued by the Company to one of its
Shareholders in accordance with its constitution, evidencing the Shareholder's
Shareholding in the Company.

 
 
1.1.61  
“Share Transfer Form” means a security transfer form prepared in accordance with
the Corporations Act for the transfer of Shares in a company incorporated under
that Act.

 
4

--------------------------------------------------------------------------------


 
1.1.62  
“Shareholder” means a person who holds Shares in the Company.

 
 
1.1.63  
“Shares” means Shares in the Company being 97,939 Ordinary A Class Shares.

 
 
1.1.64  
“Subsidiary” or "Subsidiaries" has the meaning set out in Clause 7.20.1.

 
 
1.1.65  
“Tax” means:

 
 
(a)  
any and all federal, state, local and foreign taxes, assessments and other
governmental charges, duties, impositions and liabilities relating to taxes,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes and
escheatment payments, together with all interest, penalties and additions
imposed with respect to such amounts and any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity;

 
 
(b)  
any liability for the payment of any amounts of the type described in Clause
1.1.65(a) as a result of being or ceasing to be a member of an affiliated,
consolidated, combined or unitary group for any period; and

 
 
(c)  
any liability for the payment of any amounts of the type described in Clause
1.1.65(a) or 1.1.65(b) as a result of any express or implied obligation to
indemnify any other person or as a result of any obligations under any
agreements or arrangements with any other person with respect to such amounts
and including any liability for taxes of a predecessor entity.

 
 
1.1.66  
“Tax Return” has the meaning set out in Clause 7.24.1, which specifically
includes income tax returns and business activity statements.

 
 
1.1.67  
“Third Party Contract” has the meaning set out in Clause 7.33.1.

 
 
1.1.68  
“US-GAAP” means the generally accepted accounting principles incorporating all
generally accepted measurement standards as applied in the United States of
America at the date of this Agreement.

 
 
1.1.69  
“Videofied” means Video Alarm Technologies Pty Ltd ACN 124 252 035.

 
 
1.2  
Interpretation

 
 
 In this Agreement, unless otherwise stated or the context otherwise requires:
 
 
1.2.1  
singular includes plural and vice versa;

 
 
1.2.2  
any gender includes each other gender;

 
 
1.2.3  
a reference to a person includes a reference to an individual, corporation,
incorporated or unincorporated association, trust, partnership and governmental
or quasi-governmental department, council, agency, authority or other body;

 
 
1.2.4  
a reference to writing includes any means of representing or reproducing words,
figures, drawings or symbols in a visible, tangible form, in English;

 
5

--------------------------------------------------------------------------------


 
1.2.5  
a reference to any currency or amount of dollars or cents is a reference to
Australian (AUS) currency and Australian (AUS) dollars and cents (‘AUSD’);

 
 
1.2.6  
a reference to any legislation or to any provision of any legislation includes
any modification or re-enactment of it, any legislative provision substituted
for it and all regulations and statutory instruments issued under it;

 
 
1.2.7  
a reference to any Party includes a reference to each of its staff and
successors and permitted assigns, as well as any liquidator, provisional
liquidator, receiver, manager or administrator, Officer duly appointed under the
Corporations Act, any person authorised to act on its behalf under power of
attorney, and any other person duly authorised in writing to act on its behalf
in respect of any of the purposes of provisions of this Agreement;

 
 
1.2.8  
a reference to any agreement or document is that agreement or document as
amended, novated, supplemented, varied or replaced from time to time, except to
the extent prohibited by this Agreement or that other agreement or document;

 
 
1.2.9  
a reference to "conduct" includes any omission and any representation, statement
or undertaking, whether or not in writing;

 
 
1.2.10  
a reference to the "knowledge", "belief" or "awareness" of any person in
relation to a matter means the knowledge, belief or awareness that the person
would have if it had made all reasonable enquiries in the circumstances;

 
 
1.2.11  
mentioning anything after "include", "includes" or "including" does not limit
what else might be included;

 
 
1.2.12  
headings are used for ease of reference and convenience only and are not to be
construed as forming any part of this Agreement; and

 
 
1.2.13  
where any word or phrase is given a defined meaning, other than grammatical form
of that word or phrase has a corresponding meaning.

 
 
1.3  
Time of the essence

 
 
1.3.1  
Time is of the essence of this Agreement.

 
 
1.4  
Sellers bound

 
 
1.4.1  
The parties acknowledge and agree that this agreement binds each of the Sellers
personally and, for the avoidance of doubt, clauses 6, 7, 8, 10, 11, 12 and 13
of this Agreement bind each of the Sellers personally.

 
 
2  
SALE AND PURCHASE OF SHARES

 
 
2.1  
Sale and purchase

 
 
2.1.1  
The Sellers hereby agree to sell to the Buyer, and the Buyer agrees to buy from
the Sellers, all the issued Shares of the Company owned by the Sellers, for the
Purchase Price, on the terms and conditions of this Agreement on the Completion
Date.

 
 
2.2  
Title property and risk

 
 
2.2.1  
The title to, property in and risk of the Shares remain solely with the Sellers
until Completion, upon which title to, property in and risk of the Shares shall
pass to the Buyer with effect on and from the Completion Date.

 
 
2.3  
Conditions Precedent

 
The Parties agree that they will use all reasonable endeavours to satisfy the
Conditions Precedent to the reasonable satisfaction of the Buyer prior to the
Completion Date.
 
2.4  
Waiver of Conditions

 
A Condition Precedent may only be waived in writing by the Buyer and will be
effective only to the extent specifically set out in that waiver.
 
6

--------------------------------------------------------------------------------


 
2.5  
Failure of Condition Precedent

 
If the Conditions Precedent have not been satisfied by the Completion Date,
despite the reasonable endeavours of the Parties, the Buyer may terminate this
Agreement.
 
2.6  
Termination Prior to Completion

 
 
2.6.1  
Termination grounds

 
 
(a)  
This Agreement may be terminated prior to Completion as follows:

 
 
(i)  
at the election of the Buyer or the Sellers, if Completion shall not have
occurred by 5.00 pm in Brisbane on or after 19 November 2009;

 
 
(ii)  
by the mutual written consent of the Sellers and the Buyer.

 
 
2.6.2  
Termination procedure

 
 
(a)  
In the event of termination and abandonment by the Buyer pursuant to Clause
2.6.1(a)(i), written notice thereof shall forthwith be given to the other Party
or Parties, and this Agreement shall terminate, and the purchase of the Shares
hereunder shall be abandoned, without further action by the Buyer or the
Sellers.

 
 
(b)  
If this Agreement is terminated as provided herein, each party shall redeliver
all documents, work papers and other material of any other party, whether so
obtained before or after the execution of this Agreement, to the party
furnishing the same.

 
 
2.6.3  
Effect of termination

 
 
(a)  
Subject to Clause 2.6.3(b), in the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to the Buyer, the
Company or any Seller.

 
 
(b)  
Nothing in Clause 2.6.3(a) shall relieve the Buyer or any Seller of any
liability for a breach of this Agreement.

 
 
3  
PAYMENT OF PURCHASE PRICE

 
 
3.1  
Amount of Purchase Price

 
 
3.1.1  
The purchase price for the Shares shall be an amount equal to up to Four Million
dollars ($4,000,000) (the “Purchase Price”), subject to adjustment under Clause
3.2.2.

 
 
3.2  
Payment of Purchase Price

 
 
3.2.1  
The Purchase Price will be paid as follows:

 
 
(a)  
On the Completion Date, the Buyer shall pay Two Million dollars ($2,000,000) to
the Sellers (the “Completion Payment”), which shall be paid by wire transfer of
immediately available funds into an account designated by the Sellers; and

 
 
(b)  
the Buyer shall pay $1,000,000 (the “First Twelve Month Payment”) to the Sellers
on the date calculated by reference to 3.2.9 in the event the Company’s earnings
before interest and taxes (“EBIT”) for the period ending twelve months from the
Effective Date (the "First Twelve Month Period"), shall equal or exceed
$1,200,000 (the “First Twelve Month Target EBIT”); and

 
7

--------------------------------------------------------------------------------


 
(c)  
the Buyer shall pay $1,000,000 (the “Second Twelve Month Payment”) to the
Sellers on the date calculated by reference to 3.2.9 in the event the Company’s
EBIT for the second twelve month period ending two years from the Effective Date
(the "Second Twelve Month Period") shall equal or exceed $1,200,000 (the “Second
Twelve Month Target EBIT”).

 
 
3.2.2  
The Buyer shall cause to be prepared and delivered to the Seller a calculation
of the Company’s EBIT, with any supporting documentation reasonably required by
the Sellers, for each of the First Twelve Month Period and the Second Twelve
Month Period for review by the Seller within 45 days of the end of each of the
First Twelve Month Period and the Second Twelve Month Period.

 
 
3.2.3  
The Sellers must, within 14 days of receipt of the calculation of the Company's
EBIT for the relevant 12 month period notify the Buyer whether it agrees or
disagrees with the calculation of the Company's EBIT, and if it disagrees,
provide reasonable evidence in support of such disagreement.

 
 
3.2.4  
In the event that the Sellers disagree with the calculation of the Company's
EBIT for a relevant twelve month period (a "Dispute"), the Parties must enter
into good faith negotiations to resolve the Dispute.  If after a period of 14
days the Sellers and Buyer are unable to resolve the Dispute, the Seller and the
Buyer shall submit the Dispute for resolution to an Independent Accounting Firm,
which shall determine the Company's EBIT for the relevant twelve month period,
and shall report its determination to the Parties.  Such report shall be final
and binding on the Parties to this Agreement

 
 
3.2.5  
Despite the previous subclauses, the determination of the Company’s EBIT for the
First Twelve Month Period and the Second Twelve Month Period and payment of the
First Twelve Month Payment and Second Twelve Month Payment shall be completed
within 90 days after the end of each respective twelve month period.

 
 
3.2.6  
To the extent the actual EBIT for the First Twelve Month Period is less than the
First Twelve Month Target EBIT, the First Twelve Month Payment shall be reduced
by the percent of shortfall between the actual EBIT for the First Twelve Month
Period and the First Twelve Month Target EBIT.

 
 
3.2.7  
To the extent the actual EBIT for the Second Twelve Month Period is less than
the Second Twelve Month Target EBIT, the Second Twelve Month Payment shall be
reduced by a percentage equivalent to that of the shortfall between the actual
EBIT for the Second Twelve Month Period and the Second Twelve Month Target EBIT.

 
 
3.2.8  
It is understood that each year shall be calculated independently and shortfalls
or surpluses of target amounts shall not be carried between the years.

 
 
3.2.9  
The First Twelve Month Payment and the Second Twelve Month Payment shall be paid
within ten days after the Sellers' receipt, review and acceptance of the
financial statements of the Company and the calculation of the Company's EBIT
for each relevant twelve month period, or in the event of a Dispute, within ten
days of receipt of the determination of the Company's EBIT by the Independent
Accounting Firm.

 
 
3.2.10  
The Parties shall bear the costs associated with the appointment the Independent
Accounting Firm equally and shall otherwise bear their own costs and expenses in
relation to the Dispute.

 
8

--------------------------------------------------------------------------------


 
3.2.11  
The Purchase Price shall be paid by bank cheque, electronic funds transfer or
such other means approved in writing by the Sellers.

 
 
3.2.12  
The Purchase Price shall be apportioned between the Sellers as set out in
Schedule 1.

 
 
3.3  
Net tangible asset value adjustment

 
 
3.3.1  
Within 45 days after the Completion Date, the Sellers shall cause to be prepared
and delivered to the Buyer a calculation of the company’s Net Tangible Asset
Value as of the Effective Date, with all supporting documentation reasonably
required by the Sellers.  Net tangible asset value is defined as total assets
minus total liabilities minus intangible assets in accordance with US-GAAP
(“NTAV”).

 
 
3.3.2  
The Buyer shall have a period of 75 days after receipt of the Sellers’
calculation of the NTAV under Clause 3.3.1 to review the NTAV calculation.  If
the Buyer agrees with the NTAV calculation, the Buyer shall notify the Sellers
of that fact.  If the Buyer disagrees with the NTAV calculation, the Buyer shall
notify the Sellers of its disagreement with the NTAV calculation and of the
reason or reasons for its disagreement.

 
 
3.3.3  
In the event the Sellers and the Buyer are unable to agree upon the NTAV after
good faith negotiations for a period of 20 days after notification by the Buyer
of its disagreement under Clause 3.3.2, the Sellers or the Buyer shall submit
such dispute for resolution to an Independent Accounting Firm, which shall
determine the NTAV and shall report its determination to the Parties.  Such
report shall be final and binding on the Parties to this Agreement.

 
 
3.3.4  
The Parties shall bear the costs associated with the appointment of the
Independent Accounting Firm equally and shall otherwise bear their own costs and
expenses in relation to such disagreement.

 
 
3.3.5  
The Parties shall cooperate with one another and provide reasonable access to
all pertinent books and records to the other Party.

 
 
3.3.6  
In the event that the NTAV as of the Effective Date is less than AUD1,200,000,
the Purchase Price shall be reduced by the amount of the shortfall.

 
 
3.3.7  
In the event that the NTAV as of the Effective Date is greater than
AUD1,200,000, the Purchase Price shall be increased by the amount of the excess,
which amount shall be paid in cash to the Sellers within five (5) Business Days
of the determination of the NTAV under Clause 3.3.2 or 3.3.3 as applicable.

 
 
3.4  
Escrowed Funds

 
 
3.4.1  
In order to satisfy any amounts which the Sellers may be required to deliver to
the Buyer as a result of a deficiency in the NTAV or any indemnification claims,
AUD200,000 shall be retained out of the Purchase Price and deposited on the
Completion Date by the Buyer into an escrow account until the NTAV as at the
Completion Date shall be determined.  Any deficiency in the NTAV shall be paid
from the escrow account to the Buyer (the “Escrowed Funds”).

 
 
3.4.2  
The Escrowed Funds shall be held for the benefit of the Sellers in accordance
with their pro rata ownership of the Shares as set out in Schedule 2.

 
9

--------------------------------------------------------------------------------


 
3.4.3  
The Escrowed Funds shall be held in accordance with the terms and conditions set
forth in the escrow agreement annexed to this Agreement.

 
 
3.5  
Conditions Subsequent

 
 
The parties agree after Completion they will use their best endeavours to
satisfy the Conditions Subsequent.
 
 
4  
BUYER’S ACCESS TO INFORMATION

 
 
4.1  
Access to information

 
 
4.1.1  
The Sellers and the Company agree that, prior to the Completion Date, the Buyer
shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Company
and its Subsidiaries and such examination of the books, records and financial
condition of the Company and its Subsidiaries as it reasonably requests and to
make extracts and copies of such books and records.

 
 
4.2  
Access during Business Hours

 
 
4.2.1  
Any such investigation and examination shall be conducted during regular
Business Hours and under reasonable circumstances, and the Sellers shall
cooperate, and shall cause the Company and its Subsidiaries to cooperate, fully
in the investigation.

 
 
4.3  
No diminishing of warranties

 
 
4.3.1  
No investigation by the Buyer prior to or after the date of this Agreement shall
diminish or obviate any of the representations, warranties, covenants or
agreements of the Sellers contained in this Agreement or the Seller Documents.

 
 
4.4  
Cooperation by staff and representatives

 
 
4.4.1  
In order that the Buyer may have full opportunity to make such physical,
business, accounting and legal review, examination or investigation as it may
reasonably request of the affairs of the Company and its Subsidiaries, the
Sellers shall cause the officers, employees, consultants, agents, accountants,
attorneys and other representatives of the Company and its Subsidiaries to
cooperate fully with such representatives in connection with such review and
examination.

 
 
4.5  
Confidentiality

 
 
4.5.1  
It is agreed and understood that all information provided pursuant to this
Clause 4 is subject to the terms and conditions of confidentiality set out in
Clause 12.5.

 
 
5  
CONDUCT OF BUSINESS UP TO COMPLETION

 
 
5.1  
Conduct of business

 
 
5.1.1  
The Sellers must ensure that, until Completion, the Company:

 
 
(a)  
manages and conducts its business as a going concern with all due care and in
accordance with normal and prudent practice having regard to the nature of its
business and good commercial practice and so as to comply with all applicable
laws, regulations, ordinances and codes;

 
 
(b)  
uses its best endeavours to maintain the goodwill, profitability and value of
its business;

 
 
(c)  
protects and maintains each of its assets and property in their current
condition, ordinary wear and tear excepted; and

 
10

--------------------------------------------------------------------------------


 
(d)  
maintains the books, accounts and records of the Company in the ordinary course
of business consistent with past practices, continues to collect accounts
receivable and pay accounts payable utilizing normal procedures and without
discounting or accelerating payment of such accounts, and complies with all
contractual and other obligations applicable to the operation of the Company.

 
 
5.2  
Prohibitions

 
 
5.2.1  
Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the buyer, prior to Completion the Sellers shall not, and
shall cause the Company to not:

 
 
(a)  
declare, set aside, make or pay any dividend or other distribution in respect of
the Share capital of the Company (other than the Permitted Dividends) or
repurchase, redeem or otherwise acquire any outstanding shares of the capital
stock or loan capital or other securities of, or other ownership interests in,
the Company;

 
 
(b)  
transfer, issue, sell or dispose of any shares of capital stock or loan capital
or other securities of the Company or grant options, warrants, calls or other
rights to purchase or otherwise acquire shares of the capital stock or loan
capital or other securities of the Company;

 
 
(c)  
effect any recapitalisation, reclassification, Share split or like change in the
capitalisation of the Company;

 
 
(d)  
amend the certificate of incorporation or Constitution or by-laws of the
Company;

 
 
(e)  
except for trade payables and for indebtedness for borrowed money incurred in
the ordinary course of business and consistent with past practice, borrow monies
for any reason or draw down on any line of credit or debt obligation, or become
the guarantor, surety, endorser or otherwise liable for any debt, obligation or
liability (contingent or otherwise) of any other person, or change the terms of
payables or receivables;

 
 
(f)  
subject to any lien (except for leases that do not materially impair the use of
the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
the Company;

 
 
(g)  
acquire any material properties or assets or sell, assign, transfer, convey,
lease or otherwise dispose of any of the material properties or assets (except
for fair consideration in the ordinary course of business consistent with past
practice) of the Company except, with respect to the items listed in Schedule
18, as previously consented to by the Buyer;

 
 
(h)  
cancel or compromise any debt or claim or waive or release any material right of
the Company except in the ordinary course of business consistent with past
practice;

 
 
(i)  
enter into any commitment for capital expenditures out of the ordinary course;

 
 
(j)  
permit the Company to enter into any transaction or to make or enter into any
contract which by reason of its size or otherwise is not in the ordinary course
of business consistent with past practice;

 
 
(k)  
permit the Company to enter into or agree to enter into any merger or
consolidation with, any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other person;

 
11

--------------------------------------------------------------------------------


 
(l)  
except for transfers of cash pursuant to normal cash management practices,
permit the Company to make any investments in or loans to, or pay any fees or
expenses to, or enter into or modify any contract with  any Seller or any
affiliate of any Seller; or

 
 
(m)  
agree to do anything prohibited by this Clause 5.2 or anything which would make
any of the representations and warranties of the Sellers in this Agreement
untrue or incorrect in any material respect as of any time through to and
including the Completion Date;

 
 
(n)  
hire any new employee or terminate the employment of any employee or alter the
terms of employment (including the terms of superannuation or any other benefit)
of any employee except in the ordinary course of business, including:

 
 
(i)  
materially increasing the annual level of compensation of any employee of the
Company;

 
 
(ii)  
increasing the annual level of compensation payable or to become payable by the
company to any of its executive officers;

 
 
(iii)  
granting any unusual or extraordinary bonus, benefit or other director o
indirect compensation to any employee, director or consultant;

 
 
(iv)  
increasing the coverage or benefits available under any (or create any new)
severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan or
arrangement made to, for, or with any of the directors, officers, employees,
agents or representatives of the Company or otherwise modify or amend or
terminate any such plan or arrangement; or

 
 
(v)  
enter into any employment, deferred compensation, severance, consulting
non-competition or similar agreement (or amend any such agreement) to which the
Company is a party or involving a director, officer or employee of the Company
in his or her capacity as a director, officer or employee of the Company;

 
 
(o)  
enter into, terminate or alter any term of any material contract or commitment;

 
 
(p)  
except in the usual conduct of the business, incur any liabilities whether
material, actual or contingent;

 
 
(q)  
except in the usual conduct of the business, dispose of, agree to dispose of,
encumber or grant an option over, or any interest in, any of the Company’s
assets;

 
 
(r)  
pass any special resolution of the Shareholders of the Company; or

 
 
(s)  
alter its issued Share capital in any way including by reduction of capital or
Share buyback.

 
 
5.3  
Consents

 
 
5.3.1  
The Sellers shall use their best efforts, and the Buyer shall cooperate with the
Sellers, to obtain at the earliest practicable date all consents and approvals
required to consummate the transactions contemplated by this Agreement,
including, without limitation, the consents and approvals referred to in Clause
7.6 of this Agreement; provided, however, that neither the Sellers nor the Buyer
shall be obligated to pay any consideration therefore to any third party from
whom consent or approval is requested.

 
 
5.4  
Other Actions

 
 
5.4.1  
Each of the Sellers and the Buyer shall use its best efforts to (i) take all
actions necessary or appropriate to consummate the transactions contemplated by
this Agreement, and (ii) cause the fulfilment at the earliest practicable date
of all of the conditions to their respective obligations to consummate the
transactions contemplated by this Agreement.

 
 
5.5  
No Solicitation

 
 
5.5.1  
The Sellers will not, and will not cause or permit the Company or any of the
Company's directors, officers, employees, representatives or agents
(collectively, the "Representatives") to, directly or indirectly: (i) discuss,
negotiate, undertake, authorize, recommend, propose or enter into, either as the
proposed surviving, merged, acquiring or acquired corporation, any transaction
involving a merger, consolidation, business combination, purchase or disposition
of any amount of the assets or capital stock or other equity interest in the
Company other than the transactions contemplated by this Agreement (an
"Acquisition Transaction"), (ii) facilitate, encourage, solicit or initiate
discussions, negotiations or submissions of proposals or offers in respect of an
Acquisition Transaction, (iii) furnish or cause to be furnished, to any person,
any information concerning the business, operations, properties or assets of the
Company in connection with an Acquisition Transaction, or (iv) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other person to do or seek any of the
foregoing.  The Sellers will inform the Buyer in writing immediately following
the receipt by any Seller, the Company or any Representative of any proposal or
inquiry in respect of any Acquisition Transaction.

 
 
5.6  
Preservation of records

 
 
5.6.1  
The Sellers and the Buyer agree that each of them shall preserve and keep the
records held by them relating to the business of the Company (including but not
limited to books, records and accounts, financial information, correspondence,
production records, employment records and other similar information) for a
period of six (6) years from the Completion Date and shall make such records and
personnel available to the other as may be reasonably requested by such party in
connection with, among other things, any insurance claims by, legal proceedings
against or governmental investigations of the Sellers or the Buyer or any of
their affiliates or in order to enable the Sellers or the Buyer to comply with
their respective obligations under this Agreement and each other agreement,
document or instrument contemplated under this Agreement.

 
 
5.7  
Publicity

 
 
5.7.1  
None of the Sellers nor the Buyer shall issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the other Party, which approval
will not be unreasonably withheld or delayed, unless, in the sole judgment of
the Buyer or the Sellers, disclosure is otherwise required by applicable law or
by the applicable rules of any stock exchange on which the Buyer lists
securities, provided that, to the extent required by applicable law, the party
intending to make such release shall use its best efforts consistent with such
applicable law to consult with the other party with respect to the text thereof.

 
12

--------------------------------------------------------------------------------


 
5.8  
Use of name

 
 
5.8.1  
The Sellers hereby agree that upon the Completion and consummation of the
transactions contemplated hereby, the Company shall have the sole right to the
use of the name "Pride Electronic Security Systems" and the Sellers shall not,
and shall not cause or permit any affiliate to, use such name or any variation
or simulation of this Agreement.

 
 
5.9  
Employment Agreements

 
 
5.9.1  
On or prior to the Completion Date:

 
 
(a)  
Robert Edwin William Paynter shall enter into an employment agreement with the
Buyer;

 
 
(b)  
Stephen Paul Mullane shall enter into an employment agreement with the Company;
and

 
 
(c)  
Mark Stephen Eaton shall enter into an employment agreement with the Company.

 
 
5.10  
Board of Directors

 
 
5.10.1  
The Board of Directors of the Company as and from the Completion Date shall
consist of Robert Edwin William Paynter, Andrew Hidalgo, Joseph Heater and
Charles Madenford.

 
 
5.11  
Financial statements

 
 
5.11.1  
If required for the purposes of the United States Securities and Exchange
Commission, the Sellers shall cooperate with the Buyer, to provide all
information required for the completion of audited financial statements of the
Company for the years ended 30 June 2007, 2008 and 2009, and delivered no later
than 60 days from the Completion Date.  The costs of such financial statements
shall be borne by the Buyer.

 
 
5.12  
Elimination of non-business financial obligations

 
 
5.12.1  
On or prior to the Completion Date, the Company shall eliminate all financial
obligations which are not directly related to the business and operations of the
Company on terms acceptable to the Buyer in its sole discretion.

 
 
5.12.2  
The Company shall repay in full any and all loans which are owed by or due from
the Company to the Sellers on or before the Completion Date.

 
 
5.13  
Dividends

 
 
5.13.1  
Prior to the Effective Date, the Sellers may procure that the Company declares
the Permitted Dividend, provided always that the declaration of such dividend
will not have the effect of reducing the NTAV as at the Effective Date below
AUD$1,200,000.00.

 
 


 
 
6  
COMPLETION

 
 
6.1  
Date and place for Completion

 
 
6.1.1  
Completion of this Agreement must take place on the Completion Date at the Place
for Completion set out in Schedule 1.

 
 
6.2  
Obligations of the Sellers on Completion

 
 
6.2.1  
At Completion, the Sellers must deliver or cause to be delivered to the Buyer:

 
 
(a)  
the Share Certificates in respect of the Shares free and clear of any and all
liens;

 
13

--------------------------------------------------------------------------------


 
(b)  
valid Share Transfer Forms for the transfer of the Shares, duly completed and
signed by the Sellers;

 
 
(c)  
each consent and waiver referred to in Clause 7.6 of this Agreement, in a form
reasonably satisfactory to the Buyer, with respect to the transactions
contemplated by this Agreement;

 
 
(d)  
the Certificate of Incorporation or Registration of the Company;

 
 
(e)  
the common seal (and any duplicate common seal, Share seal or official seal), if
any, of the Company;

 
 
(f)  
a copy of the Constitution of the Company;

 
 
(g)  
the financial records of the Company;

 
 
(h)  
the minute books and other records of meetings or resolutions of members and
Directors of the Company;

 
 
(i)  
all registers of the Company (including the register of members, register of
options, register of charges) all in proper order and condition and fully
entered up to the Completion Date;

 
 
(j)  
all cheque books, financial and accounting books and records, copies of taxation
returns and assessments, mortgages, leases, agreements, insurance policies,
title documents, licences, indicia of title, certificates and all other records
(including electronic records), papers, books and documents of the Company;

 
 
(k)  
a duly completed authority for the alteration of the signatories of each bank
account of the Company in the manner required by the Buyer by notice before the
Completion Date;

 
 
(l)  
all current permits, licences and other documents issued to the Company under
any legislation or ordinance relating to its business activities;

 
 
(m)  
the written resignations of each Director, Secretary and Public Officer of the
Company in accordance with Clause 6.4;

 
 
(n)  
the Employment Agreement signed by Robert Edwin William Paynter for
countersignature by the Buyer at Completion;

 
 
(o)  
any other document which the Buyer requires to obtain good title to the Shares
and to enable the Buyer to cause the registration of the Shares in the name of
the Buyer or its nominee including any power of attorney under which any
document delivered under this Agreement has been signed; and

 
 
(p)  
the Escrow Agreement signed by all relevant parties.

 
 
6.2.2  
At Completion each of the Sellers must confer on the Buyer title to the Shares
and place the Buyer in operating control of the Company, the business and the
assets of the Company.

 
 
6.2.3  
At Completion each of the Sellers must do and execute all other acts and
documents which this Agreement requires the Seller to do or execute at
Completion.

 
 
6.3  
Obligations of the Buyer on Completion

 
 
6.3.1  
At Completion, the Buyer must:

 
 
(a)  
pay the Completion Payment in accordance with Clause 3.2.1(a);

 
 
(b)  
produce for sighting by the Sellers the written consents of Andrew Hidalgo,
Joseph Heater and Charles Madenford to their appointment as Directors of the
Company with effect on and from the Completion Date;

 
14

--------------------------------------------------------------------------------


 
(c)  
countersign the Employment Agreement and Escrow Agreement; and

 
 
(d)  
do and execute all other acts and documents which this Agreement requires the
Buyer to do or execute at Completion.

 
 
6.4  
Directors’ meeting – the Company

 
 
6.4.1  
At Completion, a meeting of the Directors of the Company must be held at which:

 
 
(a)  
the Board must approve of the registration of the transfer of the Shares, the
issue of a new Share Certificate for the Shares in the name of the transferee
and the cancellation of the existing Share Certificates;

 
 
(b)  
the New Directors, Secretary and Public Officers of the Company as nominated in
Schedule 2 are appointed to their respective offices of the Company;

 
 
(c)  
each existing Director, Secretary and Public Officer of the Company other than
Robert Edwin William Paynter shall retire with effect from the end of that
meeting, with each such retirement being by written notice by the retiring
person acknowledging that the person has no claim against the Company whether in
respect of salary, fees, compensation or entitlement for loss of office; and

 
 
(d)  
all existing authorities to operate bank accounts are revoked and the persons
nominated by the Buyer by notice prior to the Completion Date appointed as
signatories of the bank accounts.

 
 
6.4.2  
At Completion, the Board must provide to the Buyer with the signed minutes of
meeting and the written resignations of the Retiring Directors and the Retiring
Secretary in Clause 6.4.1(c).

 
 
6.5  
Bank authorities and minimum balance

 
 
6.5.1  
The Company must cause to be executed and must provide at Completion all bank
authorities necessary to ensure the New Board may fully and effectually operate
the accounts of the Company immediately following Completion.

 
 
6.6  
Shareholder loan accounts

 
 
6.6.1  
All debts owing to the Company by any of the Sellers must be repaid in full on
or before Completion.

 
 
6.7  
Capital and in specie distributions

 
 
6.7.1  
The Sellers shall not make any distributions of the Company capital after the
Effective Date to the Sellers.

 
 
6.8  
No debts incurred up to Completion

 
 
6.8.1  
The Shareholders and Retiring Directors agree that the Company shall not incur
any debts nor pay any money on any account whatsoever after the date of this
Agreement without the written consent of the Buyer except in the ordinary course
of business.

 
 
7  
WARRANTIES AND REPRESENTATIONS ABOUT THE COMPANY

 
The Sellers jointly and severally warrant and represent to the Buyer that each
of the following sub-clauses of this Clause 7 are and shall remain true and
correct as from the date of this Agreement up to and including the Completion
Date:
 
15

--------------------------------------------------------------------------------


7.1  
Material events

 
 
7.1.1  
As far as the Sellers are aware, no event has occurred between the Balance Sheet
Date and the Completion Date which has had or may have a material effect on the
profitability or value of the Company or the value of the Shares occurs prior to
Completion (“Material Adverse Effect”).

 
 
7.2  
Non-budgeted expenditure

 
 
7.2.1  
The Company will not incur any non-budgeted expenditure between the date of this
Agreement and Completion without the prior written consent of the Buyer.

 
 
7.3  
Carriage of business

 
 
7.3.1  
The Company owns and carries on the Business at the Business Premises.  The
Business of the Company will be carried on lawfully and in the ordinary and
usual course of business until Completion and no onerous, unusual or long term
contract and no guarantee or indemnity will be entered into by the Company
without the Buyer’s prior written fully informed consent.

 
 
7.4  
Dividends

 
 
7.4.1  
The Sellers and the Directors will not declare or pay any dividends (other than
the Permitted Dividends) with respect to any of the Shares of the Company on or
after the Effective Date or make any other distribution of property or assets
without the prior written consent of the Buyer.

 
 
7.5  
Australian Securities & Investments Commission

 
 
7.5.1  
The Company has complied with all of its statutory filing and lodgement
obligations to the Australian Securities & Investments Commission, including in
relation to the lodgement of all company returns, statutory and governmental
notifications, and answers to requisitions.

 
 
7.5.2  
The Company and/or its Directors are not under investigation by the Australian
Securities & Investments Commission in relation to any breach or suspected
breach of the Corporations Act, the Australian Securities and Investments
Commission Act, or any other statute administered by the Australian Securities &
Investments Commission.

 
 
7.6  
Third party consents

 
 
7.6.1  
The Sellers and the Directors joint and severally warrant and represent that all
third party consents necessary under any agreement or arrangement with the
Company with respect to the sale of the Shares under this Agreement or the
appointment of the New Board have been or will be obtained by the Company or
have been or will be waived in writing by the relevant third parties, prior to
Completion.

 
 
7.6.2  
Except as set forth in Schedule 5 and subject to Clause 7.6.3, no consents or
approvals of any public body or authority and no consents or waivers from other
parties to leases, licenses, franchises, permits, indentures, agreements or
other instruments (“Third Party Consents”) are:

 
 
(a)  
required for the lawful Completion and consummation of the transactions
contemplated hereby; or

 
 
(b)  
necessary in order that the Business conducted by the Company prior to the
Completion Date can continue to be conducted by the Company in the same manner
immediately after the Completion Date;

 
nor will the Completion and consummation of the transactions contemplated hereby
result in creating, accelerating or increasing any liability of the Company,
except where the failure of any of the foregoing would not have a Material
Adverse Effect.
 
16

--------------------------------------------------------------------------------


7.6.3  
The Sellers do not give any warranty or representation as to whether the Buyer
requires any Third Party Consents to lawfully complete and consummate the
transactions under this Agreement or to conduct the Business after Completion.

 
 
7.7  
No winding up

 
 
7.7.1  
The Sellers jointly and severally warrant and represent that the Company is not
in liquidation or has passed any resolution that it be wound up and no
application for its winding up has been presented or threatened nor has any
notice or purported notice under Section 459E of the Corporations Act been given
to the Company.

 
 
7.8  
No external administration

 
 
7.8.1  
The Sellers jointly and severally warrant and represent that no external
administrator of any kind has been appointed nor is the appointment of an
external administrator of any kind threatened, in relation (as applicable) to
the Shares, the Company or the whole or any part of the undertaking or assets of
the Company and no event has occurred which entitles (or would, with the giving
of notice or the lapse of time, entitle) any person (other than the Company) to
appoint or seek the appointment by a court of an external administrator of any
kind.

 
 
7.9  
Incorporation of the Company

 
 
7.9.1  
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Australia.

 
 
7.9.2  
The Company does not carry on business or provide services outside Australia.

 
 
7.10  
Authority to carry on business

 
 
7.10.1  
The Company has full power, capacity and authority (corporate and otherwise) to
carry on its business and has all permits and licenses that are necessary to the
conduct of its business or to the ownership, lease or operation of its
properties and assets, except where the failure to have such permits and
licenses would not have a Material Adverse Effect.

 
 
7.11  
Board & Shareholder approval

 
 
7.11.1  
The execution of this Agreement and the delivery of this Agreement to the Buyer
and the sale contemplated in this Agreement have been, or will be prior to
Completion, duly authorized by the Company’s Board of Directors and by the
Company’s stockholders having full power and authority to authorize such
actions.

 
 
7.12  
Authority to perform Agreement

 
 
7.12.1  
Subject to any consents required under Clause 7.6, the Sellers and the Company
have the full legal right, power and authority to execute, deliver and carry out
the terms and provisions of this Agreement, and this Agreement has been duly and
validly executed and delivered on behalf of Sellers and the Company and
constitutes a valid and binding obligation of each Seller and the Company
enforceable in accordance with its terms.

 
 
7.13  
Authorised and issued Share capital

 
 
7.13.1  
The Company’s issued Share capital consists of 97,939 A Class Ordinary Shares
which Shares have been issued to the Sellers and constitute the Shares the
subject of sale and purchase under this Agreement.  All of the Shares are duly
authorized, validly issued and fully paid.

 
17

--------------------------------------------------------------------------------


 
7.14  
Ownership of issued Shares

 
 
7.14.1  
The Sellers are the lawful recorded owners of all the Shares, free and clear of
any liens, pledges, encumbrances, charges, claims or restrictions of any kind,
except as set forth in Schedule 3, and have, or will have on the Completion
Date, the absolute, unilateral right, power, authority and capacity to enter
into and perform this Agreement without any other or further authorization,
action or proceeding, except as specified in this Agreement.

 
 
7.15  
Share options, warrants, calls and other agreements

 
 
7.15.1  
There are no authorized or outstanding subscriptions, options, warrants, calls,
contracts, demands, commitments, convertible securities or other agreements or
arrangements of any character or nature whatever under which any Seller or the
Company are or may become obligated to issue, assign or transfer any shares of
capital stock of the Company except as set forth in Schedule 3.

 
 
7.15.2  
Upon the delivery to Buyer on the Completion Date of the certificate(s)
representing the Shares, Buyer will have good, legal, valid, marketable and
indefeasible title to all the then issued and outstanding shares of capital
stock of the Company, free and clear of any liens, pledges, encumbrances,
charges, agreements, options, claims or other arrangements or restrictions of
any kind.

 
 
7.15.3  
The Company will not alter the Share capital of the Company in any way
(including but not limited to the issue of new Shares) prior to Completion.

 
 
7.16  
Shareholder rights of pre-emption

 
 
7.16.1  
Any rights of pre-emption with respect to the Shares contained in the
Constitution or any other agreement have been waived by the Shareholders or have
been extinguished in full.

 
 
7.17  
Shareholder agreements

 
 
7.17.1  
There is no existing shareholders agreement or similar document binding the
Sellers as shareholders and the Company.

 
 
7.18  
Company records

 
 
7.18.1  
The copies of the Company’s Constitution, and any and all by-laws and
subordinate instruments to the Company’s Constitution, as the case may be
(certified as of the date of this Agreement as true, correct and complete by the
Company’s secretary or assistant secretary), all of which have been delivered to
the Buyer, are true, correct and complete as of the date of this Agreement.

 
 
7.19  
Minute Books

 
 
7.19.1  
The minute books of the Company which have been provided to the Buyer prior to
the Completion Date:

 
 
(a)  
each contain true, correct and complete minutes and records of the meetings,
proceedings and other actions to which they pertain; and

 
 
(b)  
contain all minutes  which the Company is required to keep and maintain under
the Corporations Act, tax legislation or any other applicable Australian law.

 
 
7.20  
Subsidiaries

 
 
7.20.1  
Any and all businesses, entities, enterprises and organizations in which the
Company has any ownership, voting or profit and loss sharing percentage interest
(each called a “Subsidiary”) are identified in Schedule 4, together with the
Company’s interest in this Agreement.

 
18

--------------------------------------------------------------------------------


 
7.20.2  
Except as set forth in Schedule 4 or 26:

 
 
(a)  
the Company has made no advances to, or investments in, nor owns beneficially or
of record, any securities of or other interest in, any business, entity,
enterprise or organization;

 
 
(b)  
there are no arrangements through which the Company has acquired from, or
provided to, any of the Sellers or their affiliates any goods, properties or
services

 
 
(c)  
there are no rights, privileges or advantages now enjoyed by the Company as a
result of the ownership of the Company by the Sellers which, to the knowledge of
the Sellers or the Company, might be lost as a result of the Completion and
consummation of the transactions contemplated by this Agreement.

 
 
7.20.3  
Each entity shown on Schedule 4 is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has full
corporate power to own all of its property and to carry on its business as it is
now being conducted.

 
 
7.20.4  
Also set forth on Schedule 4 is a list of jurisdictions in which each Subsidiary
is qualified as a foreign corporation.  Such jurisdictions are the only
jurisdictions in which the ownership or leasing of property by each Subsidiary
or the conduct of its business requires it to be so qualified.

 
 
7.20.5  
All of the outstanding share capital or shares or capital stock of each
Subsidiary have been duly authorized and validly issued, are fully paid and
non-assessable, and, except as set forth on Schedule 4, are owned, of record and
beneficially, by the Company, and on the Completion Date will be owned by the
Company, free and clear of all liens, encumbrances, equities, options or claims
whatsoever.

 
 
7.20.6  
No Subsidiary has outstanding any other equity securities or securities options,
warrants or rights of any kind that are convertible into equity securities of
such Subsidiary, except as set forth on Schedule 4.

 
 
7.21  
Financial statements

 
 
7.21.1  
The Sellers have delivered, or will deliver prior to Completion, to the Buyer
copies of the following financial statements (which include all notes and
schedules attached to it), all of which are true, complete and correct, have
been prepared from the books and records of the Company in accordance with
A-GAAP consistently applied with past practice and fairly present the financial
condition, assets, liabilities and results of operations of the Company as of
the date of this Agreement and for the periods covered by this Agreement the
compiled balance sheet of the Company at 30 June 2007, 2008 and 2009, and the
related statements of operations of the Company for the period then ended (such
statements, including the related notes and schedules to it, are referred to in
this Agreement as the “Financial Statements” ).

 
 
7.21.2  
In such Financial Statements, the statements of operations do not contain any
items of income not earned in the ordinary course of business except as set
forth in Schedule 6, and the financial statements for the interim periods
indicated include all adjustments, which consist of only normal recurring
accruals, necessary for such fair presentation.  There are no facts known to any
of the Sellers or the Company that, under generally accepted accounting
principles consistently applied, would alter the information contained in the
foregoing Financial Statements in any material way.

 
 
7.21.3  
The final Completion Balance Sheet will be complete and correct in all material
respects determined in accordance with A-GAAP.

 
19

--------------------------------------------------------------------------------


 
7.21.4  
For the purposes of this Agreement, the balance sheet of the Company as of 30
June 2009 is referred to as the “Balance Sheet” and 30 June 2009 is referred to
as the “Balance Sheet Date”.

 
 
7.22  
Records and books of account

 
 
7.22.1  
The records and books of account of the Company reflect all material items of
income and expense and all material assets, liabilities and accruals, have been,
and to the Completion Date will be, regularly kept and maintained in conformity
with A-GAAP applied on a consistent basis with preceding years.

 
 
7.23  
Absence of undisclosed liabilities

 
 
7.23.1  
Except as and to the extent reflected or reserved against in the Company’s
Financial Statements or disclosed in Schedule 7 or in the Completion Balance
Sheet, there are no liabilities or obligations of the Company of any kind
whatsoever, whether accrued, fixed, absolute, contingent, determined or
determinable, and including without limitation:

 
 
(a)  
liabilities to former, retired or active employees of the Company under any
pension, health and welfare benefit plan, vacation plan or other plan of the
Company;

 
 
(b)  
tax liabilities incurred in respect of or measured by income for any period
prior to the close of business on the Balance Sheet Date, or arising out of
transactions entered into, or any state of facts existing, on or prior to said
date;

 
 
(c)  
tax liabilities incurred in respect of or measured by income for any period
prior to the close of business on the Completion Date, or arising out of
transactions entered into, or any state of facts existing, on or prior to said
date;

 
 
(d)  
contingent liabilities in the nature of an endorsement, guarantee, indemnity or
warranty, and there is no condition, situation or circumstance existing or which
has existed that could reasonably be expected to result in any liability of the
Company which is of a nature that would be required to be disclosed on its
Financial Statements in accordance with A-GAAP; and

 
 
(e)  
liabilities to any former contractors or agents of the Company;

 
other than liabilities and contingent liabilities incurred in the ordinary
course of business since the Balance Sheet Date consistent with the Company’s
recent customary business practice, none of which is materially adverse to the
Company.
 
7.24  
Taxes

 
 
7.24.1  
The Company has timely filed all federal, state, local and foreign returns,
business activity statements, information and reports (“Tax Returns”) relating
to Taxes required to be filed by the Company with any Tax authority effective
through to the Completion Date.

 
 
7.24.2  
All such Tax Returns are true, correct and complete in all respects, except for
immaterial amounts where such would not have a Material Adverse Effect.

 
 
7.24.3  
The Company has paid all Taxes shown to be due on such Tax Returns.

 
 
7.24.4  
Except as listed on Schedule 8, the Company is not currently the beneficiary of
any extensions of time within which to file any Tax Returns.

 
 
7.24.5  
The Sellers and the Company have furnished and made available to the Buyer
complete and accurate copies of all income and other Tax Returns and any
amendments to it filed by the Company in the last four (4) years.

 
20

--------------------------------------------------------------------------------


 
7.24.6  
The Company, as of the Completion Date, will have withheld and accrued or paid
to the proper authority all Taxes required to have been withheld and accrued or
paid, except for immaterial amounts where such would not have a Material Adverse
Effect.

 
 
7.24.7  
The Company has not been delinquent in the payment of any Tax nor is there any
Tax deficiency outstanding or assessed against the Company.  The Company has not
executed any unexpired waiver of any statute of limitations on or extending the
period for the assessment or collection of any Tax.

 
 
7.24.8  
There is no dispute, claim, or proposed adjustment concerning any Tax liability
of the Company either:

 
 
(a)  
claimed or raised by any Tax authority in writing; or

 
 
(b)  
based upon personal contact with any agent of such Tax authority, and there is
no claim for assessment, deficiency, or collection of Taxes, or proposed
assessment, deficiency or collection from the Australian Taxation Office or any
other governmental authority against the Company which has not been satisfied.

 
 
7.24.9  
The Company is not a party to nor has it been notified in writing that it is the
subject of any pending, proposed, or threatened action, investigation,
proceeding, audit, claim or assessment by or before the Australian Taxation
Office or any other governmental authority, nor does the Company have any reason
to believe that any such notice will be received in the future.

 
 
7.24.10  
Except as set forth on Schedule 8, neither the Australian Taxation Office nor
any state or local taxation authority has ever audited any Tax Return of the
Company.

 
 
7.24.11  
The Company has not filed any requests for rulings with the Australian Taxation
Office.

 
 
7.24.12  
Except as provided to the Company’s accountants, no power of attorney has been
granted by the Company or its Subsidiaries with respect to any matter relating
to Taxes of the Company.

 
 
7.24.13  
There are no Tax liens of any kind upon any property or assets of the Company,
except for inchoate liens for Taxes not yet due and payable.

 
 
7.24.14  
Except for immaterial amounts which would not have a Material Adverse Effect,
the Company has no liability for any unpaid Taxes which has not been paid or
accrued for or reserved on the Financial Statements in accordance with A-GAAP,
whether asserted or unasserted, contingent or otherwise.

 
 
7.24.15  
There is no contract, agreement, plan or arrangement to which the Company is a
party as of the date of this Agreement, including but not limited to the
provisions of this Agreement, covering any employee or former employee of the
Company that, individually or collectively, would reasonably be expected to give
rise to the payment of any amount that would not be deductible pursuant to the
Income Tax Laws.

 
 
7.24.16  
There is no contract, agreement, plan or arrangement to which the Company is a
party or by which it is bound to compensate any individual for excise taxes.

 
 
7.24.17  
The Company is not a party to, nor has any obligation under any tax-sharing, tax
indemnity or tax allocation agreement or arrangement.

 
21

--------------------------------------------------------------------------------


 
7.25  
Accounts receivable

 
 
7.25.1  
The accounts receivable of the Company shown on the Balance Sheet Date, and
those to be shown in the Financial Statements, are, and will be, actual bona
fide receivables from transactions in the ordinary course of business
representing valid and binding obligations of others for the total dollar amount
shown thereon, and as of the Balance Sheet Date were not (and presently are not)
subject to any recoupments, set-offs, or counterclaims.

 
 
7.25.2  
The accounts receivable of the Company shown on the Effective Date, and those to
be shown in the Financial Statements, are, and will be, actual bona fide
receivables from transactions in the ordinary course of business representing
valid and binding obligations of others for the total dollar amount shown
thereon, and as of the Completion Date as far as the Sellers are aware were not
(and presently are not) subject to any recoupments, set-offs, or counterclaims.

 
 
7.25.3  
To the best of Sellers’ knowledge, except as set forth on Schedule 9, all such
accounts receivable are, and will be collectible in amounts not less than the
amounts (net of reserves) carried on the books of the Company, including
the  Financial Statements, and will be paid in accordance with their terms.

 
 
7.25.4  
Except as listed on Schedule 9, all such accounts receivable are and will be
actual bona fide receivables from transactions in the ordinary course of
business.

 
 
7.26  
Inventory

 
 
7.26.1  
The inventories of the Company are located at the locations listed on Schedule
10.

 
 
7.26.2  
Except as disclosed in Schedule 10, the inventories of the Company shown on its
Balance Sheet (net of reserves) are carried at values which reflect the normal
inventory valuation policy of the Company of stating the items of inventory at
lower of cost or market in accordance with A-GAAP consistently applied.

 
 
7.26.3  
Inventory acquired since the Balance Sheet Date has been acquired in the
ordinary course of business and valued as set forth above.

 
 
7.26.4  
The Company will maintain the inventory in the normal and ordinary course of
business from the date of this Agreement through the Completion Date.

 
 
7.27  
Fixed Assets

 
 
7.27.1  
Except for items disposed of in the ordinary course of business, all machinery,
tools, furniture, fixtures, equipment, vehicles, leasehold improvements and all
other tangible personal property (“Fixed Assets”) of the Company currently being
used in the conduct of its Business, or included in determining the net book
value of the Company on the Balance Sheet Date, together with any machinery or
equipment that is leased or operated by the Company, are in fully serviceable
working condition and repair.

 
 
7.27.2  
The Fixed Assets shall be maintained in such condition from the date of this
Agreement through the Completion Date.

 
 
7.27.3  
Except as described on Schedule 11, all Fixed Assets owned, used or held by the
Company are situated at its business premises and are currently used in its
Business.

 
 
7.27.4  
Schedule 11 describes all Fixed Assets owned by or an interest in which is
claimed by any other person (whether a customer, supplier or other person) for
which the Company is responsible (copies of all agreements relating to it being
attached to said Schedule 11), and all such property is in the Company’s actual
possession and is in such condition that upon the return of such property in its
present condition to its owner, the Company will not be liable in any amount to
such owner.

 
22

--------------------------------------------------------------------------------


 
7.27.5  
There are no outstanding requirements or recommendations by any insurance
company that has issued a policy covering either:

 
 
(a)  
such Fixed Assets; or

 
 
(b)  
any liabilities of the Company relating to operation of the Business, or by any
board of fire underwriters or other body exercising similar functions, requiring
or recommending any repairs or work to be done on any Fixed Assets or any
changes in the operations of the Business, any equipment or machinery used in
this Agreement, or any procedures relating to such operations, equipment or
machinery.

 
 
7.27.6  
All Fixed Assets of the Company are set forth on Schedule 11.

 
 
7.27.7  
The Company only needs the Fixed Assets in order to operate the Business.

 
 
7.28  
Real property matters

 
 
7.28.1  
The Company does not own any real property as of the date of this Agreement and
has not owned any real property during the three (3) years preceding the date of
this Agreement.

 
 
7.29  
Leases

 
 
7.29.1  
All leases of real and personal property of the Company are described in
Schedule 12, are in full force and effect and constitute legal, valid and
binding obligations of the respective parties to it enforceable in accordance
with their terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting generally the enforcement of
creditor’s rights, and have not been assigned or encumbered.

 
 
7.29.2  
The Company has performed in all material respects the obligations required to
be performed by it under all such leases to date and it is not in default in any
material respect under any of said leases, except as set forth in Schedule 12,
nor has it made any leasehold improvements required to be removed at the
termination of any lease, except signs.

 
 
7.29.3  
No other party to any such lease is in material default under the lease.

 
 
7.29.4  
Except as noted on Schedule 12, none of the leases listed thereon require the
consent of a third party in connection with the transfer of the Shares.

 
 
7.30  
Intellectual property rights

 
 
7.30.1  
The Company owns, or possesses adequate licenses or other rights to use, all
patents, software, trademarks, service marks, trade names and copyrights and
trade secrets, if any, necessary to conduct its Business as now operated by it.

 
 
7.30.2  
The patents, software, trademarks, service marks, copyrights, trade names and
trade secrets, if any, registered in the name of or owned or used by or licensed
to the Company and applications for any of this Agreement (the “Intangibles”)
are described or referenced in Schedule 13.

 
 
7.30.3  
The Sellers hereby specifically acknowledge that all right, title and interest
in and to all patents and software listed on Schedule 13 as patents owned by the
Company are owned by the Company or the Company has a right to use same and that
the ownership of such patents and software will be transferred as part of the
Company to Buyer as part of the transaction contemplated under this Agreement.

 
 
7.30.4  
No officer, director, shareholder or employee of the Company or any relative or
spouse of any such person owns any patents or patent applications or any
inventions, software, secret formulae or processes, trade secrets or other
similar rights, nor is any of them a party to any license agreement, used by or
useful to the Company or related to its business except as listed in Schedule
13.

 
 
23

--------------------------------------------------------------------------------


 
7.30.5  
All of the Intangibles are valid and in good standing to the best of Sellers’
knowledge, and are free and clear of all liens, security interests, charges,
restrictions and encumbrances of any kind whatsoever, and have not been licensed
to any third party except as described in Schedule 13.

 
 
7.30.6  
The Company has not been charged with, nor has it infringed, nor to the Sellers’
knowledge is it threatened to be charged with infringement of, any patent,
proprietary rights or trade secrets of others in the conduct of its business,
and, to the date of this Agreement, neither the Sellers nor the Company has
received any notice of conflict with or violation of the asserted rights in
intangibles or trade secrets of others.

 
 
7.30.7  
The Company is not now manufacturing any goods under a present permit, franchise
or license, except as set forth in said Schedule 13.

 
 
7.30.8  
The Completion and consummation of the transactions contemplated hereby will not
alter or impair any rights of the Company in any such Intangibles or in any such
permit, franchise or license, except as described in Schedule 13.

 
 
7.30.9  
The Intangibles and the Company’s tooling, manufacturing and engineering
drawings, process sheets, specifications, bills of material and other like
information and data are in such form and of such quality and will be maintained
in such a manner that the Company can, following the Completion, design,
produce, manufacture, assemble and sell the products and provide the services
provided by it so that such products and services meet applicable specifications
and conform with the standards of quality and cost of production standards met
by it.

 
 
7.30.10  
The Company has the sole and exclusive right to use its corporate and trade
names in the jurisdictions where it transacts business.

 
 
7.31  
Insurance policies

 
 
7.31.1  
There is set forth in Schedule 14 a list and brief description of all insurance
policies on the date of this Agreement held by the Company or on which it pays
premiums, including, without limitation, professional indemnity, workers
compensation, public risk, business risk, key man, fidelity, building, contents,
life and title insurance policies, which description includes the premiums
payable by it thereunder.

 
 
7.31.2  
Schedule 14 also sets forth, in the case of any life insurance policy held by
the Company, the name of the insured under such policy, the cash surrender value
of this Agreement and any loans under it.

 
 
7.31.3  
All such insurance premiums in respect of such coverage have been, and to the
Completion Date will be, paid in full, if due and owing.

 
 
7.31.4  
All claims, if any, made against the Company which are covered by such policies
have been, or are being, settled or defended by the insurance companies that
have issued such policies.

 
 
7.31.5  
Up to the Completion Date, such insurance coverage will be maintained in full
force and effect and will not be cancelled, modified or changed without the
express written consent of the Buyer, except to the extent the maturity dates of
any such insurance policies expiring prior to the Completion Date.

 
 
7.31.6  
No such policy has been, or to the Completion Date will be, cancelled by the
issuer of this Agreement, and, to the knowledge of the Sellers and the Company,
between the date of this Agreement and the Completion Date, there shall be no
increase in the premiums with respect to any such insurance policy caused by any
action or omission of the Sellers or of the Company.

 
24

--------------------------------------------------------------------------------


 
7.31.7  
Upon the Completion Date, all life insurance policies maintained by the Company
in respect of the Sellers (or relatives of the Sellers) shall be assigned to
each respective Seller.

 
 
7.31.8  
The Company has not made any insurance claims (other than WorkCover and motor
vehicle claims) in the past 5 years.

 
 
7.32  
Banking and personnel lists

 
 
7.32.1  
The Sellers and the Company will deliver to the Buyer promptly after the
Completion Date the following accurate lists and summary descriptions relating
to the Company:

 
 
(a)  
The name of each bank in which the Company has an account or safe deposit box
and the names of all persons authorized to draw thereon or have access to it.

 
 
(b)  
The names, current annual salary rates and total compensation for the preceding
fiscal year of all of the present directors and officers of the Company, and any
other employees whose current base accrual salary or annualized hourly rate
equivalent is AUD$20,000 or more, together with a summary of the bonuses,
percentage compensation and other like benefits, if any, paid or payable to such
persons for the last full fiscal year completed, together with a schedule of
changes since that date, if any.

 
 
(c)  
A schedule of workers’ compensation payments of the Company over the past five
(5) full fiscal years and the fiscal year to date, a schedule of claims by
employees of the Company against the workers’ compensation fund for any reason
over such period, identification of all compensation and medical benefits paid
to date on each such claim and the estimated amount of compensation and medical
benefits to be paid in the future on each such claim.

 
 
7.33  
Third party contracts

 
 
7.33.1  
There is included in Schedule 15 a list of the following items (whether written
or oral) relating to the Company, which list identifies and fairly summarizes
each item (collectively “Third Party Contracts”):

 
 
(a)  
all collective bargaining and other labour union agreements (if any);

 
 
(b)  
all employment agreements with any officer, director, employee or consultant;

 
 
(c)  
all employee pension, health and welfare benefit plans, group insurance, bonus,
profit sharing, severance, vacation, hospitalization, and retirement plans,
post-retirement medical benefit plans, and any other plans, arrangements or
custom requiring payments or benefits to current or retiring employees;

 
 
(d)  
all joint venture contracts of the Company or affiliates relating to the
Business;

 
 
(e)  
all contracts of the Company relating to:

 
 
(i)  
obligations for borrowed money;

 
 
(ii)  
obligations evidenced by bonds, debentures, notes or other similar instruments;

 
 
(iii)  
obligations to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business;

 
 
(iv)  
obligations under capital leases;

 
25

--------------------------------------------------------------------------------


 
(v)  
debt of others secured by a lien on any asset of the Company; and

 
 
(vi)  
debts of others guaranteed by the Company;

 
 
(f)  
all agreements of the Company relating to the supply of raw materials for and
the distribution of the products of its business, including without limitation
all sales agreements, manufacturer’s representative agreements and distribution
agreements of whatever magnitude and nature, and any commitments to or for them;

 
 
(g)  
all contracts that individually provide for aggregate future payments to or from
the Company of AUD$50,000 or more, to the extent not included in Clauses
7.33.1(a) to 7.33.1(d);

 
 
(h)  
all contracts of the Company that have a term exceeding one year and that may
not be cancelled without any liability, penalty or premium, to the extent not
included in 7.33.1(a)  through (e) above;

 
 
(i)  
a complete list of all outstanding powers of attorney granted by the Company;
and

 
 
(j)  
all other contracts of the Company material to the business, assets,
liabilities, financial condition, results of operations or prospects of the
Business taken as a whole to the extent not included above.

 
 
7.33.2  
Except as set forth in Schedule 15:

 
 
(a)  
all contracts, agreements and commitments of the Company set forth in Schedule
15 are valid, binding and in full force and effect; and

 
 
(b)  
neither the Company nor, to the best of Sellers’ knowledge, any other party to
any such contract, agreement, or commitment has materially breached any
provision of this Agreement or is in default thereunder; and

 
 
(c)  
the Company and the Sellers have complied with all obligations of the QBuild
agreements and government protocols in respect of these contracts which are
detailed in Schedule 15.

 
 
7.33.3  
Except as set forth in Schedule 15, the sale of the Shares by the Sellers in
accordance with this Agreement will not result in the termination of any
contract, agreement or commitment of the Company set forth in Schedule 15 and
immediately after the Completion, each such contract, agreement or commitment
will continue in full force and effect without the imposition or acceleration of
any burdensome condition or other obligation on the Company resulting from the
sale of the Shares by the Sellers.

 
 
7.33.4  
True and complete copies of the contracts, leases, licenses and other documents
referred to in this Schedule 15 will be delivered to the Buyer, certified by a
Director or the Secretary of the Company as true, correct and complete copies,
not later than four weeks from the date of this Agreement or ten Business Days
before the Completion Date, whichever is sooner.

 
 
7.33.5  
There are no pending disputes with customers or vendors of the Company regarding
quality or return of goods involving amounts in dispute with any one customer or
vendor, whether for related or unrelated claims, in excess of AUD$5,000 except
as described on Schedule 15, all of which will be resolved to the reasonable
satisfaction of Buyer prior to the Completion Date.

 
 
7.33.6  
To the best knowledge of Sellers and the Company, there has not been any event,
happening, threat or fact that would lead them to believe that any of said
customers or vendors will terminate or materially alter their business
relationship with the Company after completion of the transactions contemplated
by this Agreement.

 
 
26

--------------------------------------------------------------------------------


7.33.7  
The Company has no material reliance either directly or indirectly upon revenue
of DMC and Videofied in regards to operating the Business and any commercial
dealings between the Company, DMC and Videofied have at all times been at arm's
length.

 
 
7.33.8  
The operation of DMC and Videofied does not interfere with the operations of the
Company.

 
 
7.34  
Compliance with the law

 
 
7.34.1  
The Company is not in violation of any applicable federal, state, local or
foreign law, regulation, award or order or any other, decree or requirement of
any governmental, regulatory or administrative agency or authority or court or
other tribunal (including, but not limited to, any law, regulation order or
requirement relating to securities, properties, business, products,
manufacturing processes, advertising, sales or employment practices, terms and
conditions of employment, superannuation, occupational safety, health and
welfare, conditions of occupied premises, product safety and liability, civil
rights, or environmental protection, including, but not limited to, those
related to waste management, air pollution control, waste water treatment or
noise abatement), except where such would not have a Material Adverse Effect.

 
 
7.34.2  
Except as set forth in Schedule 16, the Company has not been and is not now
charged with, or to the best knowledge of the Sellers or the Company under
investigation with respect to, any violation of any applicable law, regulation,
order or requirement relating to any of the foregoing, nor, to the best
knowledge of any Seller or the Company after due inquiry, are there any
circumstances that would or might give rise to any such violation.

 
 
7.34.3  
The Company has filed all reports required to be filed with any governmental,
regulatory or administrative agency or authority.

 
 
7.34.4  
The Company has complied with the Trade Practices Act 1974.

 
 
7.34.5  
The Company has performed all work in accordance with the applicable Australian
Standards.

 
 
7.34.6  
The Company is not in violation of the Privacy Act.

 
 
 
 
27

--------------------------------------------------------------------------------


 
7.35  
Litigation and disputes

 
7.35.1  
Except as specifically identified on the Balance Sheet or footnotes to it or set
forth in Schedule 17:

 
 
(a)  
There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the best knowledge of Sellers or the
Company, threatened, against the Sellers or the Company, relating to its
Business or the Company or its properties (including leased property), or the
transactions contemplated by this Agreement, nor is there any basis known to the
Company or any Seller for any such action.

 
 
(b)  
There are no judgments, decrees or orders of any court, or any governmental
department, commission, board, agency or instrumentality binding upon Sellers or
the Company relating to its Business or the Company the effect of which is to
prohibit any business practice or the acquisition of any property or the conduct
of any business by the Company or which limit or control or otherwise adversely
affect its method or manner of doing business.

 
 
(c)  
No work stoppage has occurred and is continuing or, to the knowledge of Sellers
or the Company, is threatened affecting its Business, and to the best of
Sellers’ knowledge, no question involving recognition of a collective bargaining
agent exists in respect of any employees of the Company.

 
 
(d)  
There are no pending labour negotiations or, to the best of Sellers’ knowledge,
union organization efforts relating to employees of the Company.

 
 
(e)  
There are no charges of discrimination (relating to sex, age, race, national
origin, handicap or veteran status) or unfair labour practices pending or, to
the best knowledge of the Sellers or the Company, threatened before any
governmental or regulatory agency or authority or any court relating to
employees of the Company.

 
 
(f)  
No legal proceedings have been instituted or threatened or claim or demand made
against the Sellers, the Company, or the Buyer seeking to restrain or prohibit
or to obtain substantial damages with respect to the Completion and consummation
of the transactions contemplated hereby, and there shall not be in effect any
order by a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the Completion and consummation of the transactions
contemplated hereby.

 
28

--------------------------------------------------------------------------------


 
7.36  
Absence of certain changes or events

 
7.36.1  
The Company has not, since the Balance Sheet Date, and except in the ordinary
course of business consistent with past practice and/or except as described on
Schedule 18:

 
 
(a)  
incurred any material obligation or liability (absolute, accrued, contingent or
otherwise), except in the ordinary course of its Business consistent with past
practice  or in connection with the performance of this Agreement, and any such
obligation or liability incurred in the ordinary course is not materially
adverse, except for claims, if any, that are adequately covered by insurance;

 
 
(b)  
discharged or satisfied any lien or encumbrance, or paid or satisfied any
obligations or liability (absolute, accrued, contingent or otherwise) other
than:

 
 
(i)  
liabilities shown or reflected on the Balance Sheet; and

 
 
(ii)  
liabilities incurred since the Balance Sheet Date in the ordinary course of
business that were not materially adverse;

 
 
(c)  
increased or established any reserve or accrual for taxes or other liability on
its books or otherwise provided therefore, except:

 
 
(i)  
as disclosed on the Balance Sheet; or

 
 
(ii)  
as may have been required under generally accepted accounting principles due to
income earned or expense accrued since the Balance Sheet Date and as disclosed
to the Buyer in writing;

 
 
(d)  
mortgaged, pledged or subjected to any lien, charge or other encumbrance any of
its assets, tangible or intangible;

 
 
(e)  
sold or transferred any of its assets or cancelled any debts or claims or waived
any rights, except in the ordinary course of business and which has not been
materially adverse;

 
 
(f)  
disposed of or permitted to lapse any patents or trademarks or any patent or
trademark applications material to the operation of its Business;

 
 
(g)  
incurred any significant labour trouble or granted any general or uniform
increase in salary or wages payable or to become payable by it to any director,
officer, employee or agent, or by means of any bonus or pension plan, contract
or other commitment increased the compensation of any director, officer,
employee or agent;

 
 
(h)  
authorized any capital expenditure for real estate or leasehold improvements,
machinery, equipment or moulds in excess of AUD$5,000.00 in the aggregate;

 
 
(i)  
except for this Agreement or as otherwise disclosed in this Agreement or in any
schedule to this Agreement, entered into any material transaction;

 
 
(j)  
issued any stocks, bonds, shares or other corporate securities, or made any
declaration or payment of any dividend or any distribution in respect of its
capital stock; or

 
 
(k)  
experienced damage, destruction or loss (whether or not covered by insurance)
individually or in the aggregate materially and adversely affecting any of its
properties, assets or Business, or experienced any other material adverse change
or changes individually or in the aggregate affecting its financial condition,
assets, liabilities or Business.

 
 
7.37  
Employee benefit plans

 
 
7.37.1  
Schedule 19 lists a description of the only Employee Programs (as defined below)
that have been maintained (as such term is further defined below) by the Company
at any time during the five (5) years prior to the date of this Agreement.

 
 
7.37.2  
There has not been any failure of any party to comply with any laws applicable
with respect to any Employee Program that has been maintained by the Company,
except where such would not have a Material Adverse Effect.

 
 
7.37.3  
With respect to any Employee Programs now or previously maintained by the
Company, there has occurred no breach of any duty under the Income Tax Laws or
other applicable law which could result, directly or indirectly in any taxes,
penalties or other liability to the Buyer, the Company or any affiliate, except
for immaterial exceptions which would not have a Material Adverse Effect.

 
 
7.37.4  
No litigation, arbitration, or governmental administrative proceeding (or
investigation) or other proceeding (other than those relating to routine claims
for benefits) is pending or, to the best knowledge of the Company and Seller,
threatened with respect to any such Employee Program.

 
 
7.37.5  
Except as set forth in Schedule 19, neither the Company nor any affiliate has
ever:

 
 
(a)  
provided health care or any other non-pension benefits to any employees after
their employment was terminated or has ever promised to provide such
post-termination benefits; or

 
 
(b)  
maintained an Employee Program provided to such employees including, without
limitation, any Multi-Employer Plan.

 
 
29

--------------------------------------------------------------------------------


7.37.6  
For purposes of this Clause 7.37, an entity “maintains” an Employee Program if
such entity sponsors, contributes to, or provides (or has promised to provide)
benefits under such Employee Program, or has any obligation (by agreement or
under applicable law) to contribute to or provide benefits under such Employee
Program, or if such Employee Program provides benefits to or otherwise covers
employees of such entity (or their spouses, dependents, or beneficiaries);

 
 
7.37.7  
The transfer of the Sale Shares to the Buyer will not cause an increase in the
obligations of the Company:

 
 
(a)  
under any award, enterprise agreement or other industrial instrument applicable
to the Company; or

 
 
(b)  
to make contributions to a superannuation fund or an increase in any benefits
payable from a superannuation fund.

 
 
7.38  
Service warranties and service liabilities

 
 
7.38.1  
The service warranties and re-supply policies of the Company in effect on the
date of this Agreement and the types of services to which they apply are
described on Schedule 20.

 
 
7.38.2  
Schedule 20 also sets forth all service liability claims involving amounts in
controversy in excess of AUD$5,000 that are currently either pending or, to the
best of the Sellers’ and the Company’s knowledge, threatened against the
Company.

 
 
7.38.3  
The Sellers are not aware of any reason why the future cost of performing all
such obligations and paying all such service liability claims with respect to
services provided prior to the Completion Date will not exceed the average
annual cost thereof for said past three year period.

 
 
7.39  
Company assets

 
 
7.39.1  
The assets of the Company are located at the locations listed on Schedule 21.

 
 
7.39.2  
Except as described in Schedule 21, the assets of the Company are, and together
with the additional assets to be acquired or otherwise received by the Company
prior to the Completion, will at the Completion Date be, sufficient in all
material respects to carry on the operations of the Business as now conducted by
the Company.

 
 
7.39.3  
The Company is the only business organization through which the Business is
conducted.

 
 
7.39.4  
Except as set forth in Schedules 12 or 21, all assets used by the Sellers and
the Company to conduct the Business are, and will on the Completion Date be,
owned by the Company.

 
 
7.40  
Absence of certain commercial practices

 
 
7.40.1  
Except as described on Schedule 22, neither the Company nor any Seller has made
any payment (directly or by secret commissions, discounts, compensation or other
payments) or given any gifts to another business concern, to an agent or
employee of another business concern or of any governmental entity (domestic or
foreign) or to a political party or candidate for political office (domestic or
foreign), to obtain or retain business for the Company or to receive favourable
or preferential treatment, except for gifts and entertainment given to
representatives of customers or potential customers of sufficiently limited
value and in a form (other than cash) that would not be construed as a bribe or
payoff.

 
30

--------------------------------------------------------------------------------


 
7.41  
Licenses, permits, consents and approvals

 
 
7.41.1  
The Company has, and at the Completion Date will have, all licenses, permits or
other authorizations of governmental, regulatory or administrative agencies or
authorities including the Electrical Safety Act 2002 and Security Providers Act
2008 (collectively, “Licenses”) required to conduct the Business, except for any
failures of such which would not have a Material Adverse Effect. All Licenses of
the Company are listed on Schedule 23.

 
 
7.41.2  
At the Completion, the Company will have all such Licenses which are material to
the conduct of the Business and will have renewed all Licenses which would have
expired in the interim.

 
 
7.41.3  
Except as listed in Schedule 23, no registration, filing, application, notice,
transfer, consent, approval, order, qualification, waiver or other action of any
kind (collectively, a “Filing”) will be required as a result of the sale of the
Shares by Sellers in accordance with this Agreement either:

 
 
(a)  
to avoid the loss of any License or the violation, breach or termination of, or
any default under, or the creation of any lien on any asset of the Company
pursuant to the terms of, any law, regulation, order or other requirement or any
contract binding upon the Company or to which any such asset may be subject; or

 
 
(b)  
to enable Buyer (directly or through any designee) to continue the operation of
the Company and the Business substantially as conducted prior to the Completion
Date.

 
 
7.41.4  
All such Filings will be duly filed, given, obtained or taken on or prior to the
Completion Date and will be in full force and effect on the Completion Date.

 
 
7.42  
Environmental matters

 
 
7.42.1  
Except as set forth on Schedule 24:

 
 
(a)  
the operations of the Company, to the best knowledge of Sellers, are in
compliance with all applicable laws promulgated by any governmental entity which
prohibit, regulate or control any hazardous material or any hazardous material
activity (“Environmental Laws”) and all permits issued pursuant to Environmental
Laws or otherwise except for where non-compliance or the absence of such permits
would not, individually or in the aggregate, have a Material Adverse Effect;

 
 
(b)  
the Company has obtained all permits required under all applicable Environmental
Laws necessary to operate its Business, except for any failures of such which
would not have a Material Adverse Effect;

 
 
(c)  
the Company is not the subject of any outstanding written order or Third Party
Contract with any governmental authority or person respecting Environmental Laws
or any violation or potential violations of this Agreement; and

 
 
(d)  
the Company has not received any written communication alleging either or both
that the Company may be in violation of any Environmental Law, or any permit
issued pursuant to Environmental Law, or may have any liability under any
Environmental Law.

 
 
7.43  
Broker

 
 
7.43.1  
Except as specified in Schedule 25, the Company has not retained any broker in
connection with any transaction contemplated by this Agreement.

 
 
7.43.2  
The Company shall not be obliged to pay any fee or commission associated with
the retention or engagement by the Company of any broker in connection with any
transaction contemplated by this Agreement.

 
31

--------------------------------------------------------------------------------


 
7.44  
Related party transactions

 
 
7.44.1  
Except as described in Schedule 26, all transactions during the past five (5)
years between the Company and any current or former Shareholder or any entity in
which the Company or any current or former Shareholder had or has a direct or
indirect interest have been fair to the Company as determined by the Board of
Directors.

 
 
7.44.2  
No portion of the sales or other on-going business relationships of the Company
is dependent upon the friendship or the personal relationships (other than those
customary within business generally) of any Seller, except as described in
Schedule 26.

 
 
7.44.3  
The Company has recorded in the accounts of the Company all forgiven or
cancelled indebtedness owing to the Company by any seller or employee.

 
 
7.45  
Anti-Money Laundering and Counter Terrorism Financing Act

 
 
7.45.1  
 The Company has not been designated, and is not owned or controlled, by a
terrorist or suspected terrorist as defined or contemplated under the Anti-Money
Laundering and Counter Terrorism Financing Act (Cth).

 
 
7.45.2  
The Sellers hereby acknowledge that the Buyer seeks to comply with all
applicable laws concerning money laundering and related activities.

 
 
7.45.3  
In furtherance of those efforts, the Sellers hereby represent, warrant and agree
that:

 
 
(a)  
none of the cash or property that the Sellers have contributed or paid or will
contribute and pay to the Company has been or shall be derived from, or related
to, any activity that is deemed criminal under Australian law; and

 
 
(b)  
no contribution or payment by the Company to the Buyer, to the extent that they
are within the Company’s control shall cause the Buyer to be in violation of the
laws governing secret commissions or of the Anti-Money Laundering and Counter
Terrorism Financing Act.

 
 
7.45.4  
The Sellers shall promptly notify the Buyer if any of the above representations
cease to be true and accurate regarding the Sellers or the Company.

 
 
7.45.5  
The Sellers agree to provide the Buyer any additional information regarding the
Company that the Buyer reasonably requests to ensure compliance with all
applicable laws concerning money laundering and similar activities.

 
 
7.46  
Disclosure

 
 
7.46.1  
All statements contained in any schedule, certificate, opinion, instrument, or
other document, excluding any financial projection or projections, delivered by
or on behalf of the Sellers or the Company pursuant to this Agreement shall be
deemed representations and warranties by each Seller and the Company in this
Agreement.

 
 
7.46.2  
No statement, representation or warranty by the Sellers or the Company in this
Agreement or in any schedule, certificate, opinion, instrument, or other
document, excluding any financial projection or projections, furnished or to be
furnished to the Buyer pursuant to this Agreement contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact required to be stated in this Agreement or necessary to make the statements
contained in this Agreement not misleading or necessary in order to provide a
prospective Buyer of the Business of the Company with full and fair disclosure
concerning the Company, its Business, and the Company’s affairs.

 
 
7.46.3  
The Company and the Buyer have or have been given or have received information
satisfactory to verify the accuracy of any and all backlogs (based on orders
received), add-backs, key client relationships and the tangibility of assets of
the Company.

 
32

--------------------------------------------------------------------------------


 
7.47  
Software Licence Agreements

 
The Company has all current software licence agreements needed for the operation
of the Business and the Company has not breached the agreements.
 
8  
WARRANTIES AND REPRESENTATIONS ABOUT THE SELLERS

 
The Sellers severally warrant and represent to the Buyer that each of the
following sub-clauses of this Clause 8 are and shall remain true and correct as
from the date of this Agreement up to and including the Completion Date:
 
8.1  
Shares unencumbered

 
 
8.1.1  
Each of the Sellers' Shares are legally held by the relevant Seller and are not
subject to any encumbrance, lien or interest in favour of any person or company.

 
 
8.2  
No Claim on the Company

 
 
8.2.1  
As at the date of this Agreement each Seller does not have any subsisting Claim
against the Company for any Liability incurred by the Seller arising from:

 
 
(a)  
any breach of contract, tort, fraud or negligence (excluding negligence relating
to the provision of services under an existing or subsisting agreement with the
Company) by the Company; or

 
 
(b)  
any failure by the Company to fulfil its statutory obligations (including but
not limited to document, filing and monetary obligations regulated by the
Australian Securities & Investments Commission and the Australian Taxation
Office).

 
 
8.3  
Standing & solvency

 
 
8.3.1  
Each Seller:

 
 
(a)  
if an individual, is not currently bankrupt or insolvent; and

 
 
(b)  
if a company, is a corporation duly organised, validly existing and in good
standing under the laws of the Commonwealth of Australia and is not insolvent or
in receivership or under administration or has entered into an arrangement with
its creditors.

 
 
8.4  
Authority

 
 
8.4.1  
The execution and delivery of this Agreement and the Completion and consummation
of the transactions contemplated in this Agreement have been, or will prior to
Completion be, duly and validly approved and acknowledged by all necessary
corporate action on the part of each Seller that is a company.

 
 
8.4.2  
The execution of this Agreement and the delivery of this Agreement to each
Seller that is a company and the purchase contemplated in this Agreement have
been, or will be prior to Completion, duly authorized by the Seller’s Board of
Directors having full power and authority to authorize such actions.

 
 
8.5  
Third party consents

 
 
8.5.1  
The execution and delivery of this Agreement, the acquisition of the Shares from
each Seller and the Completion and consummation of the transactions in this
Agreement contemplated, and the compliance with the provisions and terms of this
Agreement, are not prohibited by the Constitution or Memorandum and/or Articles
of Incorporation or By-laws of the Seller and will not violate, conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, any court order, indenture, mortgage, loan agreement, or other agreement
or instrument to which the Seller is a party or by which it is bound.

 
33

--------------------------------------------------------------------------------


 
8.5.2  
No consent, waiver, approval, order, permit or authorization of, or declaration
or filing with, or notification to, any person or governmental body is required
on the part of the Seller in connection with the execution and delivery of this
Agreement or any other agreement referenced in this Agreement or the compliance
by Seller with any of the provisions of this Agreement or of this Agreement.

 
 
8.6  
Litigation

 
 
8.6.1  
There are no legal proceedings pending or, to the best knowledge of each Seller,
threatened that are reasonably likely to prohibit or restrain the ability of the
Seller to enter into this Agreement or consummate the transactions contemplated
hereby.

 
 
8.7  
Broker

 
 
8.7.1  
Subject to Schedule 25, no Seller has retained any broker in connection with any
transaction contemplated by this Agreement.

 
 
8.7.2  
The Company shall not be obliged to pay any fee or commission associated with
the retention or engagement by any Seller of any broker in connection with any
transaction contemplated by this Agreement.

 
 
8.8  
Anti-Money Laundering and Counter Terrorism Financing Act

 
 
8.8.1  
No Seller nor any Seller’s subsidiaries has been designated, and is not owned or
controlled, by a terrorist or suspected terrorist as defined or contemplated
under the Anti-Money Laundering and Counter Terrorism Financing Act (Cth) or any
corresponding law of the United States of America or of any State in the United
States of America.

 
 
8.8.2  
Each Seller hereby acknowledges that the Buyer seeks to comply with all
applicable laws concerning money laundering and related activities.

 
 
8.8.3  
Each Seller shall promptly notify the Buyer if any of the above representations
cease to be true and accurate regarding the Seller or any of its subsidiaries.

 
 
8.8.4  
Each Seller agrees to provide the Buyer any additional information regarding the
Seller or any of its subsidiaries that the Buyer reasonably requests to ensure
compliance with all applicable laws concerning money laundering and similar
activities.

 
 
9  
WARRANTIES AND REPRESENTATIONS ABOUT THE BUYER

 
The Buyer warrants and represents to the Sellers that each of the following
sub-clauses of this Clause 9 are and shall remain true and correct as from the
date of this Agreement up to and including the Completion Date:
 
9.1  
Incorporation

 
 
9.1.1  
The Buyer is an Australian wholly owned subsidiary of WPCS International
Incorporated, a corporation duly organised, validly existing and in good
standing under the laws of the State of Delaware in the United States of
America.

 
 
9.2  
Authority

 
 
9.2.1  
The execution and delivery of this Agreement and the Completion and consummation
of the transactions contemplated in this Agreement have been, or will prior to
Completion be, duly and validly approved and acknowledged by all necessary
corporate action on the part of the Buyer.

 
 
9.2.2  
The execution of this Agreement and the delivery of the executed Agreement to
the Sellers and the purchase contemplated in this Agreement have been, or will
be prior to Completion, duly authorised by the Buyer’s Board of Directors having
full power and authority to authorise such actions.

 
34

--------------------------------------------------------------------------------


 
9.3  
Third party consents

 
 
9.3.1  
The execution and delivery of this Agreement, the acquisition of the Shares by
Buyer and the Completion and consummation of the transactions in this Agreement
contemplated, and the compliance with the provisions and terms of this
Agreement, are not prohibited by the Articles of Incorporation or By-laws of the
Buyer and will not violate, conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, any court order,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Buyer is a party or by which it is bound.

 
 
9.3.2  
No consent, waiver, approval, order, permit or authorization of, or declaration
or filing with, or notification to, any person or governmental body is required
on the part of the Buyer in connection with the execution and delivery of this
Agreement or any other agreement referenced in this Agreement or the compliance
by Buyer with any of the provisions of this Agreement or of this Agreement.

 
 
9.4  
Litigation

 
 
9.4.1  
There are no legal proceedings pending or, to the best knowledge of the Buyer,
threatened that are reasonably likely to prohibit or restrain the ability of the
Buyer to enter into this Agreement or consummate the transactions contemplated
hereby.

 
 
9.5  
Broker

 
 
9.5.1  
The Buyer has not retained any broker in connection with any transaction
contemplated by this Agreement.

 
 
9.5.2  
The Sellers shall not be obliged to pay any fee or commission associated with
the retention or engagement by the Buyer of any broker in connection with any
transaction contemplated by this Agreement.

 
 
9.6  
Anti-Money Laundering and Counter Terrorism Financing Act

 
 
9.6.1  
The Buyer certifies that neither the Buyer nor any of its subsidiaries has been
designated, and is not owned or controlled, by a terrorist or suspected
terrorist as defined or contemplated under the Anti-Money Laundering and Counter
Terrorism Financing Act (Cth) or any corresponding law of the United States of
America or of any State in the United States of America.

 
 
9.6.2  
The Buyer hereby acknowledge that the Company and the Sellers seek to comply
with all applicable laws concerning money laundering and related activities.

 
 
9.6.3  
In furtherance of those efforts, the Buyer hereby represents, warrants and
agrees that:

 
 
(a)  
none of the cash or property that the Buyer has contributed or paid or will
contribute and pay to the Sellers has been or shall be derived from, or related
to, any activity that is deemed criminal under Australian law; and

 
 
(b)  
no contribution or payment by the Buyer or any of its subsidiaries to the
Sellers, to the extent that they are within the Buyer’s control shall cause the
Sellers or the Company to be in violation of the laws governing secret
commissions or of the Anti-Money Laundering and Counter Terrorism Financing Act.

 
 
9.6.4  
The Buyer shall promptly notify the Sellers if any of the above representations
cease to be true and accurate regarding the Buyer or any of its subsidiaries.

 
35

--------------------------------------------------------------------------------


 
9.6.5  
The Buyer agrees to provide the Sellers any additional information regarding the
Buyer or any of its subsidiaries that the Sellers reasonably requests to ensure
compliance with all applicable laws concerning money laundering and similar
activities.

 
 
10  
COMPANY TAXATION

 
 
10.1  
Tax periods beginning before and ending after the Completion Date

 
 
10.1.1  
The Company or the Buyer (with the assistance of the Sellers) shall prepare or
cause to be prepared and delivered to Sellers in draft any Tax Returns of the
Company for Tax periods that begin before the Completion Date and end after the
Completion Date.

 
 
10.1.2  
Sellers shall have a period of 30 days after receipt of draft Tax Returns under
Clause 10.1.1 to review the draft Tax Returns and to notify the Buyer as to
whether he disagrees with the whole or any aspect of the draft Tax Returns.  If
the Sellers agree with the draft Tax Returns, the Sellers shall notify the Buyer
of that fact and the Company and the Buyer shall thereafter be free to lodge the
Tax Return pursuant to the remaining provisions of this Clause 10.  If the
Sellers disagree with the whole or any part of the draft Tax Returns, he shall
notify the Buyer of his disagreement and of the reason or reasons for his
disagreement.

 
 
10.1.3  
In the event the Buyer and Sellers are unable to agree upon the draft Tax
Returns after good faith negotiations for a period of 20 days after notification
by the Sellers of their disagreement under Clause 10.1.2, the Buyer and Sellers
shall submit such dispute for resolution to an Independent Accounting Firm,
which shall determine the dispute and report to the Parties.  Such report shall
be final, binding and conclusive on the Parties to this Agreement.  Upon receipt
of the report, the Company and the Buyer shall thereafter be free to lodge the
Tax Return pursuant to the remaining provisions of this Clause 10.  The legal
fees and expenses of the Independent Accounting Firm shall be apportioned
between the parties as follows:

 
 
(a)  
the Sellers shall bear the proportion of the legal fees and expenses, equal to
the number of days in the period covered by the Tax Return prior to the
Effective Date, divided by the total number of days in the period covered by the
Tax Return; and

 
 
(b)  
the Company or the Buyer shall bear the proportion of the legal fees and
expenses, equal to the number of days in the period covered by the Tax Return on
and from the Effective Date, divided by the total number of days in the period
covered by the Tax Return.

 
 
10.1.4  
To the extent such Taxes are not fully reserved for in the Company’s financial
statements or able to be discounted by any instalments of such Taxes which have
been prepaid by the Company to the relevant taxing authority, the Sellers shall
pay to the Company an amount equal to the unreserved portion of such Taxes that
relates to the portion of the Tax period ending on the Completion Date.  Such
payment, if any, shall be paid by the Sellers within fifteen (15) days after
receipt of written notice from the Company or the Buyer that such Taxes were
paid by the Company or the Buyer for a period beginning prior to the Completion
Date.

 
 
10.1.5  
For the purposes of this Clause 10.1, in the case of any Taxes that are imposed
on a periodic basis and are payable for a Taxable period that includes (but does
not end on) the Completion Date, the portion of such Tax that relates to the
portion of such Tax period ending on the Completion Date shall:

 
36

--------------------------------------------------------------------------------


 
(a)  
in the case of any Taxes other than Taxes based upon or related to income or
receipts, be deemed to be the amount of such Tax for the entire Tax period
multiplied by a fraction the numerator of which is the number of days in the Tax
period ending on the Completion Date and the denominator of which is the number
of days in the entire Tax period (the “Pro Rata Amount”); and

 
 
(b)  
in the case of any Tax based upon or related to income or receipts, be deemed
equal to the amount that would be payable if the relevant Tax period ended on
the Completion Date.

 
 
10.1.6  
All determinations necessary to give effect to the foregoing allocations shall
be made in a reasonable manner as agreed to by the Parties.

 
 
10.2  
Refunds and tax benefits

 
 
10.2.1  
Any Tax refunds that are received after the Completion Date by the Sellers that
belong to the Company (other than Tax refunds received in connection with such
Sellers individual tax returns), or the Buyer, and any amounts credited against
Tax to which the Buyer or the Company become entitled, shall be for the account
of the Company, and the Sellers shall pay over to the Company any such refund or
the amount of any such credit within fifteen (15) days after receipt or
entitlement to it.

 
 
10.2.2  
In addition, to the extent that a claim for refund or a proceeding results in a
payment or credit against Tax by a taxing authority to the Sellers (other than
Tax received in connection with such Sellers individual tax returns), the
Sellers shall pay such amount to the Company within fifteen (15) days after
receipt or entitlement to it.

 
 
10.3  
Cooperation on Tax matters

 
 
10.3.1  
The Buyer, the Company and the Sellers shall cooperate fully, as and to the
extent reasonably requested by each other Party, in connection with the filing
of any Tax Returns pursuant to this Clause 10 and any audit, litigation or other
proceeding with respect to Taxes.

 
 
10.3.2  
Such cooperation shall include the retention and (upon any other Party’s
reasonable request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided under this Agreement.

 
 
10.3.3  
The Company and the Sellers agree:

 
 
(a)  
to retain all books and records with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Completion Date
until the expiration of five (5) years (and, to the extent notified by the Buyer
or the Sellers, any extensions of that period) after the respective Tax periods,
and to abide by all record retention agreements entered into with any taxing
authority; and

 
 
(b)  
to give each other Party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other Party
reasonably requests, the Company or the Sellers, as the case may be, shall allow
the Party to take possession of such books and records.

 
 
10.3.4  
The Buyer and the Sellers further agree, upon request, to use their commercially
reasonable best efforts to obtain any certificate or other document from any
governmental authority or any other person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated by this Agreement).

 
37

--------------------------------------------------------------------------------


 
10.3.5  
The Buyer and the Sellers further agree, upon requested, to provide each other
Party with all information that either Party may be required to report pursuant
to the Income Tax Laws, the Taxation Administration Act and all subordinate
legislation, regulations, rulings, directions and statements made under them.

 
 
11  
INDEMNIFICATION

 
 
11.1  
Sellers’ indemnities

 
 
11.1.1  
Subject to Clause 11.3 of this Agreement, the Sellers hereby agree to jointly
and severally indemnify and hold the Buyer, the Company or its successors,
(collectively, the "Buyer Indemnified Parties") harmless from and against:

 
 
(a)  
any and all Liabilities of the Company of every kind, nature and description,
absolute or contingent, existing as against the Company prior to and including
the Completion Date or thereafter coming into being or arising by reason of any
state of facts existing, or any transaction entered into, on or prior to the
Completion Date, except to the extent that the same have been fully provided for
in the Balance Sheet, or disclosed in the notes to it or were incurred in the
ordinary course of business between the Balance Sheet date and the Completion
Date;

 
 
(b)  
subject to Clause 14.2, any and all Liabilities based upon, attributable to or
resulting from the failure of any representation or warranty of the Sellers set
forth in Clauses 7 and 8of this Agreement to be true and correct in all respects
as of the date made;

 
 
(c)  
any and all Liabilities based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Sellers under this
Agreement;

 
 
(d)  
any and all notices, actions, suits, proceedings, claims, demands, assessments,
judgments, costs, penalties and expenses, including reasonable attorneys' and
other professionals' fees and disbursements (collectively, "Expenses")
incidental to any and all Liabilities with respect to which indemnification is
provided hereunder, net of any and all insurance proceeds from insurance
settlements connected therewith (collectively, "Losses"); and

 
 
(e)  
any breach of Part 2J.3 of the Corporations Act 2001.

 
 
11.2  
Buyer’s indemnities

 
 
11.2.1  
Subject to Clause 11.3, the Buyer hereby agrees to indemnify and hold the
Sellers and their respective directors, officers, employees, affiliates, agents,
successors and assigns (collectively, the "Seller Indemnified Parties") harmless
from and against:

 
 
(a)  
any and all Losses based upon, attributable to or resulting from the failure of
any representation or warranty of the Buyer set forth in Clause 9 of this
Agreement to be true and correct as of the date made;

 
 
(b)  
any and all Losses based upon, attributable to or resulting from the breach of
any covenant or other agreement on the part of the Buyer under this Agreement or
arising from the ownership or operation of the Company from and after the
Completion Date, unless such claim is for a pre-Completion matter; and

 
 
(c)  
any and all Expenses incident to the foregoing.

 
38

--------------------------------------------------------------------------------


 
11.3  
Limitations

 
 
11.3.1  
An indemnifying party shall not have any liability under Clause 11.1.1(b) or
Clause 11.2.1(a) of this Agreement unless the aggregate amount of Losses and
Expenses to the indemnified parties finally determined to arise thereunder based
upon, attributable to or resulting from the failure of any representation or
warranty to be true and correct, exceeds AUD$50,000 (the “Basket”) and, in such
event, the indemnifying party shall be required to pay the entire amount of such
Losses and Expenses to a maximum amount of the Purchase Price.

 
 
11.3.2  
The indemnity provided by each Seller pursuant to clause 11.1 and the warranties
provided under this Agreement:

 
 
(a)  
are limited for each Seller severally to a maximum amount being the portion of
the Purchase Price actually received by that Seller as expressed in Schedule 1
of this Agreement;

 
 
(b)  
cease to be of any force or effect on and from the date that is 2 years after
the Completion Date;

 
 
(c)  
is of no effect to the extent that the amount or claim is recoverable under an
insurance policy held by the Company or is the subject of a tax deduction in
favour of the Company.

 
 
11.4  
Procedures

 
 
11.4.1  
In the event that any legal proceedings shall be instituted or that any claim or
demand ("Claim") shall be asserted by any person or entity in respect of which
payment may be sought under Clause 11.1 or 11.2 of this Agreement (regardless of
the Basket referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party.

 
 
11.4.2  
The indemnifying party shall have the right, at its sole option and expense, to
be represented by counsel of its choice, which must be reasonably satisfactory
to the indemnified party, and to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder.

 
 
11.4.3  
If the indemnifying party elects to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within fourteen (14) days (or sooner, if the nature of the
Claim so requires) notify the indemnified party of its intent to do so.

 
 
11.4.4  
If the indemnifying party elects not to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, fails to notify the indemnified party of its election as in this
Agreement provided or contests its obligation to indemnify the indemnified party
for such Losses under this Agreement, the indemnified party may defend against,
negotiate, settle or otherwise deal with such Claim.

 
 
11.4.5  
If the indemnified party defends any Claim, then the indemnifying party shall
reimburse the indemnified party for the Expenses of defending such Claim upon
submission of periodic bills.

 
 
11.4.6  
If the indemnifying party shall assume the defence of any Claim, the indemnified
party may participate, at his or its own expense, in the defence of such Claim
provided, however, that such indemnified party shall be entitled to participate
in any such defence with separate counsel at the expense of the indemnifying
party if:

 
 
(a)  
so requested by the indemnifying party to participate; or

 
 
39

--------------------------------------------------------------------------------


(b)  
in the reasonable opinion of counsel to the indemnified party, a conflict or
potential conflict exists between the indemnified party and the indemnifying
party that would make such separate representation advisable;

 
and provided, further, that the indemnifying party shall not be required to pay
for more than one such counsel for all indemnified parties in connection with
any Claim.
 
11.4.7  
The Parties agree to cooperate fully with each other in connection with the
defence, negotiation or settlement of any such Claim.

 
 
11.4.8  
After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal there from, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within ten (10) Business Days after the date of such notice.

 
 
11.4.9  
The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect to it except to the extent that the indemnifying party
can demonstrate actual loss and prejudice as a result of such failure.

 
 
11.5  
Professional indemnity insurance

 
 
11.5.1  
The Buyer will cause the Company to maintain all insurances which the Sellers
(acting reasonably) believe are relevant or necessary for a period of three (3)
years after the Completion Date.

 
 
11.5.2  
The Buyer’s obligations in this Clause 11 are subject to the requirements of any
insurer or insurers who may indemnify (or be obliged to indemnify) in respect of
any Claims in respect of which the Sellers might otherwise be required to
indemnify the Buyer or the Company.

 
 
11.6  
Taxation of indemnity payments

 
 
11.6.1  
The Sellers and the Buyer agree to treat any indemnity payment made pursuant to
this Clause 11 as an adjustment to the Purchase Price for federal, state, local
and foreign income tax purposes.

 
 
11.7  
Stamp Duty Indemnity – Bugler Transaction

 
 
11.7.1  
The Sellers absolutely indemnify the Buyer and Company (its directors and
officers) in regard to any assessment for stamp duty (including duty penalty and
interest) payable in regard to the Bugler Transaction together with any legal
costs.

 
 
11.7.2  
The limitations detailed in clause 11.3 do not apply in regard to clause 11.7.1.

 
 
12  
RESTRAINT OF TRADE

 
 
12.1  
Restraint

 
 
12.1.1  
The Sellers agree with the Buyer that in order to protect the goodwill of the
Company, the Buyer and the Business, neither the Sellers nor any of their
affiliates will directly or indirectly at any time do any of the following:

 
 
(a)  
canvass or solicit (other than for the Buyer) services which are the same as or
similar to the services of the Business, or business which is the same as or
similar to the Business of the Company, in the 12 months prior to the
Commencement Date, from any person who is or has been in the 12 months prior to
the Commencement Date a client or customer of the Company;

 
40

--------------------------------------------------------------------------------


 
(b)  
subject to Clause 12.6, engage or be concerned or interested in any business
which provides goods or services that are the same or similar to and which
compete with the whole or a material part of the Business of the Company or the
Buyer;

 
 
(c)  
approach any employee, agent, representative, contractor, supplier, vendor,
customer, franchisee, lender or investor of the Company or the Buyer with a view
to offering them alternative employment with the Sellers;

 
 
(d)  
do or say anything harmful to the reputation of any group company;

 
 
(e)  
do or say anything which may lead a person to cease, curtail or alter the terms
of its dealings with the Company;

 
 
(f)  
represent itself as being in any way connected with or interested in or
associated with:

 
 
(i)  
the Company (except as the prior owner of the Shares); or

 
 
(ii)  
any other business carried on by the Buyer or by the Company;

 
 
(g)  
use a name which is similar to the present name of the Company;

 
 
(h)  
use any of the intellectual property;

 
 
(i)  
disclose or use to its advantage or the disadvantage of the Buyer:

 
 
(i)  
the name of any customer of the Company;

 
 
(ii)  
any of the intellectual property; or

 
 
(iii)  
any of the trade secrets, secret or confidential operations, processes or
dealings of, or any confidential information relating to, the Company or its
organisations, finances, transactions, customers or affairs; or

 
 
(j)  
make any negative statement of any kind concerning the Company, the Buyer or its
affiliates, or their directors, officers or agents, except as such may be
compelled by legal proceedings or governmental action or authority.

 
 
12.2  
Area of restraint

 
 
12.2.1  
The restraint in Clause 12.1 applies within each of the following areas:

 
 
(a)  
Australia;

 
 
(b)  
the State of Queensland; and

 
 
(c)  
Brisbane, Townsville, Sunshine Coast, Gold Coast, Mackay, Townsville, Cairns.

 
 
12.3  
Period of restraint

 
 
12.3.1  
The restraint in Clause 12.1 applies for the period commencing on the Completion
Date and end on the later to occur of:

 
 
(a)  
the fifth anniversary of the Completion Date;

 
 
(b)  
the fourth anniversary of the Completion Date;

 
 
(c)  
the third anniversary of the Completion Date;

 
 
(d)  
the second anniversary of the Completion Date; and

 
 
(e)  
the first anniversary of the Completion Date.

 
41

--------------------------------------------------------------------------------


 
12.4  
Capacity of restraint

 
 
12.4.1  
The restraint in Clause 12.1 applies to the Sellers and each its Directors,
Shareholders and Delegates acting:

 
 
(a)  
either alone or in partnership or association with another person;

 
 
(b)  
as buyer, agent, representative, director, officer or, only in the case of the
Majority Shareholders, an employee;

 
 
(c)  
as member, shareholder, debenture holder, note holder or holder of any other
security;

 
 
(d)  
as trustee of or as a consultant or adviser to any person (other than the
Buyer); or

 
 
(e)  
in any other capacity.

 
 
12.5  
Severability

 
 
12.5.1  
Clauses 12.1 has effect as comprising each of the separate provisions which
results from each combination of an area referred to in Clause 12.2, a period
referred to in Clause 12.3, and a capacity referred to in Clause 12.4.  Each of
these separate provisions operates concurrently and independently.

 
 
12.5.2  
If any separate provision referred to in Clause 12.5.1 is unenforceable, illegal
or void, that provision is severed and the other provisions remain in force.

 
 
12.5.3  
The Sellers and each of its Directors, Shareholders and Delegates each
acknowledge that each of those separate provisions is a fair and reasonable
restraint of trade.

 
 
12.6  
Exceptions

 
 
12.6.1  
Clause 12.1 does not apply to the Employment Agreement.

 
 
12.6.2  
Clause 12.1 does not prevent a Seller from owning securities of any
publicly-owned corporation listed on any recognised stock exchange, engaged in
any such business, provided that the total amount of securities of each class
owned by the Seller in such publicly-owned corporation (other than the Buyer)
does not exceed two percent (2%) of the outstanding securities of such class

 
 
12.6.3  
Clause 12.1 does not apply to the continued ownership by any or all of the
Sellers holding an interest in the businesses owned and operated by DMC and
Videofied.

 
 
13  
CONFIDENTIALITY

 
 
13.1  
Confidentiality and use

 
 
13.1.1  
Subject to Clause 13.2, each Party must not, unless authorised by the other
Parties in writing or necessary to perform its obligations under this Agreement:

 
 
(a)  
disclose, reveal or make available to any person any Confidential Information;

 
 
(b)  
permit or allow any Confidential Information to be disclosed, revealed or made
available to any person;

 
 
(c)  
use or attempt to use any Confidential Information in any manner which may be
reasonably likely to damage, injure or cause any loss, either directly or
indirectly, to the Company;

 
 
(d)  
use or attempt to use any Confidential Information in any manner for the purpose
(whether sole, dominant or collateral) of gaining, directly or indirectly, an
advantage for any person other than a person authorised to be in receipt of such
advantage under this Agreement;

 
42

--------------------------------------------------------------------------------


 
(e)  
make improper or unconscionable use of any Confidential Information; or

 
 
(f)  
access, use, copy, replicate, modify, corrupt or change in any way any
Confidential Information.

 
 
13.2  
Exceptions

 
 
13.2.1  
A Party does not breach Clause 13.1 by performing an act or omitting to perform
an act in circumstances where it is legally compelled to do so.

 
 
13.3  
Notification of breach

 
 
13.3.1  
Each Party who becomes aware of any unauthorised disclosure of the Confidential
Information or other breach of this Clause 12.5 must immediately notify the
Company of that fact.

 
 
13.4  
Remedies for breach of confidentiality

 
 
13.4.1  
Each Party acknowledges that damages may not be a sufficient remedy for a breach
of this Clause 12.5 and an interim or permanent injunction is a reasonable
remedy available to the Company if a breach of this Clause 12.5 is reasonably
anticipated.

 
 
13.5  
Survival of terms

 
 
13.5.1  
The terms and conditions of this Clause 12.5 survive any expiration or
termination of this Agreement.

 
 
14  
TRANSFER DUTY AND LEGAL COSTS

 
 
14.1  
Transfer Duty

 
 
14.1.1  
The Buyer must bear and is responsible for any and all transfer duty on or in
respect of this Agreement, the instruments of transfer under this Agreement, and
any instrument or transaction contemplated by or ancillary to this Agreement.

 
 
14.2  
Legal costs

 
 
14.2.1  
Each Party shall bear its own legal costs of and in connection with this
Agreement and the Completion.  The Company will not pay any of the legal or
accounting costs of the Seller in regard to this transaction.

 
 
14.3  
Goods and Services Tax

 
 
14.3.1  
The Purchase Price includes the Seller's liability for GST (if any) on the sale
and purchaser of Shares under this Agreement.  The Buyer is not obliged to pay
any additional amount to the Sellers on account of GST on or in respect of any
supply under or in connection with this Agreement.

 
 
15  
GENERAL

 
 
15.1  
Amendment

 
 
15.1.1  
This Agreement may be amended only by another agreement executed by all Parties
who may be affected by the amendment.

 
 
15.2  
No waiver

 
 
15.2.1  
No failure to exercise and no delay in exercising any right, power or remedy
under this Agreement will operate as a waiver, and nor will any single or
partial exercise of any right, power or remedy preclude any other or further
exercise of that or any other right, power or remedy.

 
 
15.3  
Entire agreement

 
 
15.3.1  
Subject to any amendment of this Agreement under Clause 15.1, this Agreement
constitutes the sole and entire agreement between the Parties.

 
43

--------------------------------------------------------------------------------


 
15.3.2  
No warranties, representations, guarantees or other terms or conditions of any
kind not contained and recorded in this Agreement are of any force or effect.

 
 
15.4  
Severability

 
 
15.4.1  
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.

 
 
15.5  
Survival of representations and warranties

 
 
15.5.1  
Subject to Clause 15.5.2, the Parties hereby agree that the representations and
warranties contained in this Agreement or in any certificate, document or
instrument delivered in connection herewith, shall survive the execution and
delivery of this Agreement, and the Completion hereunder, regardless of any
investigation made by the Parties.

 
 
15.5.2  
Any claims or actions with respect to it (other than claims for indemnifications
with respect to the representation and warranties contained in Clauses 7.13 to
7.17, 7.24, 7.37 and 7.42 which shall survive for periods coterminous with any
applicable statutes of limitation or, in respect of taxation assessments, any
applicable statutory taxation assessment amendment periods) shall terminate
unless within twenty-four (24) months after the Completion Date written notice
of such claims is given to the Sellers or such actions are commenced.

 
 
15.6  
Further assurances and good faith

 
 
15.6.1  
Each Party must take all steps, execute all documents and do everything
reasonably required by the other Party to give effect to any of the transactions
contemplated by this Agreement.

 
 
15.6.2  
Each Party agrees to act in good faith towards each other Party in observing the
terms and performing their respective obligations under this Agreement.

 
 
15.7  
Specific Performance

 
 
15.7.1  
The Sellers acknowledge and agree that the breach of this Agreement would cause
irreparable damage to the Buyer and that the Buyer will not have an adequate
remedy at law.

 
 
15.7.2  
The obligations of the Sellers under this Agreement, including, without
limitation, the Sellers' obligation to sell the Shares to the Buyer, shall be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith.

 
 
15.7.3  
Such remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.

 
 
15.8  
Successors and assigns

 
 
15.8.1  
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.

 
 
15.9  
Privity of contract

 
 
15.9.1  
Nothing in this Agreement shall create or be deemed to create any third party
beneficiary rights in any person or entity not a party to this Agreement except
as provided below.

 
 
15.10  
Assignment

 
 
15.10.1  
No assignment or novation of this Agreement or of any rights or obligations
hereunder may be made by either the Sellers or the Buyer (by operation of law or
otherwise) without the prior written consent of the other Parties and any
attempted assignment without the required consents shall be void;

 
44

--------------------------------------------------------------------------------


 
15.11  
Notices

 
 
15.11.1  
Each notice given under this Agreement:

 
 
(a)  
must be typed or in legible writing;

 
 
(b)  
must be in the English language; and

 
 
(c)  
must be addressed to the Party at that Party's address, or sent to the Party at
that Party’s facsimile number, given in Schedule 1; and

 
 
(d)  
must be signed by the Party giving it.

 
 
15.11.2  
Each notice given under this Agreement may only be served personally, by prepaid
post or by facsimile transmission.

 
 
15.11.3  
Each notice given under this Agreement may only be served personally, by prepaid
post or by facsimile transmission. In this regard:

 
 
(a)  
Subject to Clause 15.11.4, if a notice given under this Agreement is served
personally, it is deemed to be served the day it is served.

 
 
(b)  
Subject to Clause 15.11.4, if a notice given under this Agreement is served by
prepaid post, it is deemed to be served two Business Days after posting.

 
 
(c)  
If a notice given under this Agreement is served by facsimile transmission
within Business Hours, it is deemed to be served when the facsimile machine
through which it was sent produces a report indicating a successful transmission
of the notice.

 
 
(d)  
If a notice given under this Agreement is served by facsimile transmission
outside Business Hours, it is deemed to be served at the commencement of the
next Business Hour after the time when the facsimile machine through which it
was sent produces a report indicating a successful transmission of the notice.

 
 
15.11.4  
If a delivery or receipt is outside Business Hours, the notice is taken to have
been given during Business Hours on the next Business Day.

 
 
15.12  
Party acting as trustee

 
 
15.12.1  
If a Party enters into this Agreement as trustee of a trust, the Party and its
successors as trustee of the trust are liable under this Agreement in their own
right and as trustee of the trust.  Nothing releases the Party from any
liability in its personal capacity.  The Party warrants that:

 
 
15.12.2  
all the powers and discretions conferred by the deed establishing the trust are
capable of being validly exercised by the Party as trustee and have not been
varied or revoked;

 
 
15.12.3  
the trust is a valid and subsisting trust;

 
 
15.12.4  
the Party is the sole trustee of the trust and has full and unfettered power
under the terms of the deed establishing the trust to enter into and be bound by
this Agreement on behalf of the trust;

 
 
15.12.5  
this Agreement is executed and entered into as part of the due and proper
administration of the trust and for the benefit of the beneficiaries of the
trust; and

 
 
15.12.6  
no restriction on the Party's right of indemnity out of, or lien over, the
trust's assets exists, or will be created or permitted to exist, and that right
has priority over the right of the beneficiaries to the trust's assets.

 
45

--------------------------------------------------------------------------------


 
15.13  
Governing law

 
 
15.13.1  
This Agreement is governed by and construed in accordance with laws applicable
in the State of Queensland, Australia.

 
 
15.13.2  
Each Party submits to the respective jurisdictions (including, where applicable,
the non exclusive jurisdictions) of the courts of Queensland, Australia, as well
as all other Australian courts or tribunals having jurisdiction over laws
applicable in the State of Queensland, Australia.

 
 
15.13.3  
Any proceedings in respect of any cause of action arising under this Agreement
must be instituted, heard and determined in a court of competent jurisdiction in
Queensland, Australia.

 
 
15.14  
Counterparts & exchange by fax

 
 
15.14.1  
This Agreement may be executed in any number of counterparts and all
counterparts taken together shall constitute one and the same instrument.

 
 
15.14.2  
Each Party may execute this Agreement by signing a facsimile copy of the same
and serving the signed copy by hand, mail or facsimile on each other Party.

 
~~~~~~~~~~~~~
 
46

--------------------------------------------------------------------------------


 
EXECUTION
 
 
Executed as an Agreement.
 
 


 
Executed by THE PRIDE GROUP (QLD) PTY LTD ACN 086 453 269 in accordance with
section 127 of the Corporations Act 2001:
 
)
)
)
 
 
______________________________
Director/Company Secretary
 
______________________________
Director
     
______________________________
Name of Director/Company Secretary
(BLOCK LETTERS)
 
______________________________
Name of Director
(BLOCK LETTERS)

 


 
Executed by WPCS AUSTRALIA PTY LTD ACN 128 426 602 in accordance with section
127 of the Corporations Act 2001:
 
)
)
)
 
 
______________________________
Director/Company Secretary
 
______________________________
Director
     
______________________________
Name of Director/Company Secretary
(BLOCK LETTERS)
 
______________________________
Name of Director
(BLOCK LETTERS)

 


47

--------------------------------------------------------------------------------


 




Executed by ROBERT EDWIN WILLIAM PAYNTER
   
at (suburb)
     
on (date)
     
Signature
in the presence of:
           
Witness
         
Name
   





Executed by PETER STUART MCDONALD
   
at (suburb)
     
on (date)
     
Signature
in the presence of:
           
Witness
         
Name
   





48

--------------------------------------------------------------------------------


 
Executed by NIGEL KERNICK
   
at (suburb)
     
on (date)
     
Signature
in the presence of:
           
Witness
         
Name
   





Executed by MARK STEPHEN EATON
   
at (suburb)
     
on (date)
     
Signature
in the presence of:
           
Witness
         
Name
   



49

--------------------------------------------------------------------------------




Executed by J.C. PAYNTER PTY LIMITED ACN 002 365 844 as trustee for the Paynter
Family Trust in accordance with section 127 of the Corporations Act 2001:
 
 
)
)
)
 
 
Director/Company Secretary
 
Director
     
Name of Director/Company Secretary
(BLOCK LETTERS)
 
Name of Director
(BLOCK LETTERS)





Executed by DAVID CHARLES BUGLER as trustee for the ESF Trust
   
at (suburb)
     
on (date)
     
Signature
in the presence of:
           
Witness
         
Name
   



50

--------------------------------------------------------------------------------




Executed by KATHERINE SUSAN BUGLER as trustee for the ESF Trust by her duly
appointed Attorney, DAVID CHARLES BUGLER
   
at (suburb)
     
on (date)
     
Signature
in the presence of:
           
Witness
         
Name
   



51

--------------------------------------------------------------------------------




Executed by STEPHEN PAUL MULLANE as trustee for the Mullane Family Trust
   
at (suburb)
     
on (date)
     
Signature
in the presence of:
           
Witness
         
Name
   





Executed by MARIE MULLANE as trustee for the Mullane Family Trust by her duly
appointed Attorney STEPHEN PAUL MULLANE
   
at (suburb)
     
on (date)
     
Signature
in the presence of:
           
Witness
         
Name
   


